Exhibit 10.1

 

EXCLUSIVE LICENSE AGREEMENT FOR TOSTREX™

 

BETWEEN

 

STRAKAN INTERNATIONAL LIMITED

 

AND

 

CELLEGY PHARMACEUTICALS, INC.

 

 

CONFIDENTIAL

 

[*]           designates portions of this document that have been omitted
pursuant to a request for confidential treatment filed seperately with the
Commission

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE 1 DEFINITIONS

 

 

 

Affiliates

 

Agreement

 

Approvals

 

Burdened Costs

 

Cellegy Information

 

Cellegy Marks

 

Cellegy Patents

 

Commercially Reasonable and Diligent Efforts

 

Competing Licensed Products

 

Current SmPC”

 

Development”

 

Dollars” or “$”

 

Effective Date”

 

Euros” or “€

 

GMP”

 

Intellectual Property Rights”

 

Know-How

 

Launch Date

 

Licensed Product”

 

Licensee Product

 

Loss

 

Major European Countries

 

Manufacturer

 

Minimum Sales

 

M.R.P

 

Net Sales

 

Party

 

Patent Rights

 

Relevant Regulatory Authority

 

Steering Committee

 

Sublicensee

 

Technical Agreement

 

Territory

 

Third Party

 

 

 

ARTICLE 2 GRANT OF LICENSE

 

 

 

 

2.1

Grant

 

2.2

Right to sub-license

 

2.3

Acceptance of Appointment; Sales Outside Territory

 

2.4

Competing Products

 

2.5

Right of First Negotiation Regarding Licensee Product in North America

 

 

REDACTED COPY

 

i

--------------------------------------------------------------------------------


 

ARTICLE 3 REPRESENTATIONS AND WARRANTIES

 

 

 

3.1

Representations and Warranties of Cellegy

 

3.2

Representations and Warranties of Licensee

 

 

 

 

ARTICLE 4 MANAGEMENT OF THE COLLABORATION

 

 

 

4.1

Steering Committee.

 

4.2

Responsibilities of the Steering Committee

 

4.3

Voting; Deadlocks

 

4.4

Approval Plan; Marketing Plan.

 

 

 

 

ARTICLE 5 REGULATORY MATTERS; APPROVALS

 

 

 

 

5.1

Regulatory Matters; Approvals

 

5.2

Reversion of Product Rights in Certain Circumstances

 

5.3

Cooperation Regarding Material Events

 

5.4

Copies of Documents

 

5.5

Approval Application in Sweden.

 

5.6

Meetings With Regulatory Authorities.

 

5.7

Inspection

 

5.8

Clinical Trials

 

5.9

Cellegy Obligations

 

5.10

Approvals

 

 

 

 

ARTICLE 6 POST- APPROVAL RESPONSIBILITIES

 

 

 

6.1

Responsibility

 

6.2

Collaboration

 

6.3

Insurance

 

 

 

 

ARTICLE 7 INFORMATION; DATA; PHARMACOVIGILENCE

 

 

 

7.1

Clinical Data

 

7.2

Safety Data Base

 

7.3

Adverse Events

 

7.4

Product Complaints

 

 

 

 

ARTICLE 8 MILESTONE PAYMENTS; ROYALTIES AND RELATED PAYMENTS

 

 

 

8.1

Milestone Payments

 

8.2

Sales Milestones

 

8.3

Fee Conditions.

 

8.4

Royalties in General

 

8.5

Period for Royalty Payments; Residual Payments

 

 

 

 

ARTICLE 9 ROYALTY REPORTS AND ACCOUNTING

 

 

 

9.1

Quarterly Royalty Reports; Records

 

9.2

Payment Due Dates

 

9.3

Right to Audit Licensee

 

9.4

Right to Audit Cellegy

 

9.5

Overpayment or Underpayment of Burdened Costs

 

9.6

Disagreement with Auditor Findings

 

 

ii

--------------------------------------------------------------------------------


 

[*] designates portions of this document that have been omitted pursuant to
request for confidential treatment filed separately with the Commission.

 

ARTICLE 10 MARKETING

 

10.1

General Promotional Duties

 

10.2

Marketing Effort; Minimum Expenditures for Commercialization

 

10.3

Licensee’s Failure to Commercialize in the Territory

 

10.4

Minimum Sales

 

 

 

 

ARTICLE 11 MANUFACTURING; SUPPLY OF LICENSED PRODUCT

 

 

 

11.1

Production and Supply of Product

 

11.2

Forecasts.

 

11.3

[*]

 

11.4

Product Packaging and Labeling; Revisions to Forecasts and Minimum Sales
Amounts.

 

11.5

Pricing

 

11.6

Cellegy Report

 

11.7

Timing of Firm Orders

 

11.8

Delivery.

 

11.9

Title and Risk of Loss

 

11.10

Export Controls

 

11.11

Manufacture and Supply Warranty

 

11.12

Defective Product

 

11.13

Recalls

 

 

 

 

ARTICLE 12 PATENT RIGHTS

 

 

 

12.1

No Ownership By Licensee

 

12.2

New Cellegy Inventions/Improvements to the Licensed Product

 

12.3

Improvements by Licensee

 

 

 

 

ARTICLE 13 CELLEGY MARKS

 

 

 

13.1

Use of Cellegy Marks by Licensee

 

13.2

Acknowledgment of Ownership

 

13.3

Marking

 

13.4

Registration.

 

13.5

Termination of Use

 

13.6

Trademarks

 

 

 

 

ARTICLE 14 INFRINGEMENT; INDEMNIFICATION AND OTHER CLAIMS

 

 

 

14.1

Infringement of Intellectual Property Rights

 

14.2

Alleged Infringement of Third Party Intellectual Property Rights

 

14.3

Product Liability Claims

 

14.4

Notice from Licensee

 

14.5

Indemnification

 

 

 

 

ARTICLE 15 CONFIDENTIALITY

 

 

 

15.1

Treatment of Confidential Information

 

15.2

Right to Disclose

 

15.3

Release From Restrictions

 

15.4

Confidentiality of Agreement

 

15.5

Return of Confidential Information

 

 

iii

--------------------------------------------------------------------------------


 

15.6

Previous Confidentiality Agreements

 

 

 

 

ARTICLE 16 TERM; TERMINATION

 

 

 

 

16.1

Term

 

16.2

Bilateral Termination Rights

 

16.3

Cellegy’s Right to Terminate

 

16.4

Licensee’s Right to Terminate

 

16.5

Rights Upon Termination or Expiration

 

 

 

 

ARTICLE 17 REGISTRATION OF LICENSE; LIMITATION OF LIABILITY

 

 

 

17.1

Registration

 

17.2

Limitation of Liability

 

 

 

 

ARTICLE 18 GENERAL PROVISIONS

 

 

 

18.1

Force Majeure

 

18.2

Further Assurances

 

18.3

Severability

 

18.4

Notices.

 

18.5

Assignment.

 

18.6

Amendment

 

18.7

Entire Agreement

 

18.8

Waiver.

 

18.9

No Implied Licenses

 

18.10

Injunctions

 

18.11

Independent Contractors

 

18.12

No Third Party Beneficiaries

 

18.13

Governing Law

 

18.14

Resolution of Disputes

 

18.15

Headings

 

18.16

Counterparts

 

18.17

Late Payment

 

18.18

Strakan Group Limited Guarantee

 

 

SIGNATURES

 

 

EXHIBIT A

LICENSED PRODUCT

EXHIBIT B

COUNTRIES IN THE TERRITORY

EXHIBIT C

MINIMUM SALES REQUIREMENTS

EXHIBIT D

PATENT RIGHTS

EXHIBIT E

CELLEGY MARKS

EXHIBIT F

STRAKAN GROUP GUARANTEE

 

iv

--------------------------------------------------------------------------------


 

EXCLUSIVE LICENSE AGREEMENT

 

THIS EXCLUSIVE LICENSE AGREEMENT (this “Agreement”) is made and entered into as
of July 9, 2004 (the “Effective Date”), by and between Cellegy Pharmaceuticals,
Inc., a California corporation having its principal place of business at 349
Oyster Point Boulevard, San Francisco, California 94080, US (“Cellegy”), and
Strakan International Limited, a   company organized and existing under the laws
of Bermuda with a branch office at Buckholm Mill, Galashiels, TD1 2HB, UK
(“Licensee”“).

 

BACKGROUND

 

A.                                   Cellegy owns or possesses certain
intellectual property rights with respect to the Licensed Product (as
hereinafter defined) and certain rights pertaining to Cellegy’s Marks (as
hereinafter defined).

 

B.                                     Licensee desires to obtain an exclusive
license to certain rights to the Licensed Product under such intellectual
property rights, and to Cellegy’s Marks within the Territory (as hereinafter
defined) .

 

C.                                     Cellegy is willing to grant an exclusive
license to Licensee under such intellectual property rights, and is willing to
grant an exclusive license to Cellegy’s Marks to Licensee, each within the
Territory, all as more particularly described in, and subject to the terms and
conditions of, this Agreement.

 

AGREEMENT

 

NOW THEREFORE, in consideration of the foregoing and of the mutual covenants
hereinafter set forth and other good and valuable consideration, the receipt of
which is hereby acknowledged, the Parties (as hereinafter defined) mutually
agree as follows:

 

ARTICLE 1
DEFINITIONS

 

As used in this Agreement, the following terms, whether used in the singular or
the plural, shall have the following meanings:

 

“Affiliates” shall mean, with respect to any party, any person, which, directly
or indirectly, is controlled by, controls or is under common control with such
party. For purposes of this definition, the term control (including with
correlative meanings, the terms controlled by and under common control with)
means having the power, whether held directly or indirectly and by whatever
means (and whether or not enforceable at law or in equity) to:

 

(i)                                     exercise or control the right to vote
attached to 50% or more of the issued shares in the party;

 

(ii)                                  dispose of or exercise a right of disposal
in respect of 50% or more of the issued voting shares in the party;

 

1

--------------------------------------------------------------------------------


 

(iii)                               appoint one half or more of the number of
directors to the board of the party; or

 

(iv)                              determine substantially the conduct of the
party’s business activities.

 

“Agreement” means this Exclusive License Agreement.

 

“Approvals” are registration approvals, registrations or authorizations provided
by the Relevant Regulatory Authority in the Territory for the importation,
storage, Development, promotion, marketing, distribution or sale of the Licensed
Product, but excluding any pricing approvals that may be required by any
Relevant Regulatory Authority of a country within the Territory.

 

“Burdened Costs” means Cellegy’s fully burdened costs for the Licensed Product. 
Cellegy’s Burdened Costs shall be based on Cellegy’s financial records and shall
include, without limitation, all manufacturing, shipping, insurance, handling,
order processing and supervisory costs, customary overheads, warehousing costs,
and costs for raw materials, filling and packaging of the Licensed Product for
the Territory, all as set forth on the Burdened Cost addendum separately
delivered by Cellegy to Licensee contemporaneously with the execution and
delivery of this Agreement (the “Burdened Cost Addendum”).  The Burdened Costs
shall be reviewed on a yearly basis.

 

“Cellegy Information” means the technical and clinical information concerning
the Licensed Product that is developed by Cellegy and that is included in the
new drug application filed with the Relevant Regulatory Authority in Sweden, and
Cellegy’s European common technical document format, and which may include,
without limitation, data in support of indications, bioequivalency data and
information, clinical data, pharmaco-toxicological data, analytical methods,
stability and pharmaceutical data concerning the Licensed Product, and any other
related supporting documentation or other information or materials in Cellegy’s
possession from time to time that Cellegy may in its discretion from time to
time develop before the date that all required Approvals are obtained and that
may be necessary for, or useful in connection with obtaining and maintaining
Approvals for the Licensed Product in the Territory.

 

“Cellegy Marks” means the trademarks, service marks and/or trade names owned by
Cellegy or that Cellegy has the right to use in connection with the Licensed
Product as set forth on Exhibit E hereto and as further described in
Section 13.1, that are used by Licensee, its Affiliates or Sublicensees in
connection with the importation, storage, Development, promotion, marketing,
distribution and sale of the Licensed Product.

 

“Cellegy Patents” means the patents identified on Exhibit D hereto.

 

“Commercially Reasonable and Diligent Efforts” shall mean with respect to
Development and commercialization of the Licensed Product, a Party’s reasonable
efforts no less than those efforts used by the Party in its other development,
commercialization or marketing projects with other technologies and products
having comparable commercial potential.

 

“Competing Licensed Products” has the meaning set forth in Section 2.4.

 

2

--------------------------------------------------------------------------------


 

“Current SmPC” has the meaning set forth in Section 11.4.

 

“Development” (including variations such as “Develop” and the like) shall mean
all appropriate measures, steps and the like that are necessary to prepare and
compile dossiers appropriate for obtaining Approvals for the Licensed Product in
the Territory and conducting clinical trials in the Territory (if required) . 
As it relates to Cellegy, “Development” shall mean that Cellegy shall provide
Licensee a copy of the dossier concerning the Licensed Product filed by Cellegy
with the Relevant Regulatory Authority in Sweden, and such other materials
relating thereto or to obtaining other Approvals for the Licensed Product in the
Territory as Cellegy may in its discretion from time to time develop before the
date that all required Approvals are obtained.

 

“Dollars” or “$” means United States dollars.

 

“Effective Date” means the date set forth at the beginning of this Agreement.

 

“Euros” or “€” shall mean currency denominated in Euros.

 

“GMP” means good manufacturing practices in conformity with the regulations and
regulatory interpretations of the Relevant Regulatory Authorities in each
country in the Territory, including without limitation EU cGMP such regulations
covering good manufacturing practices set forth in the relevant legislation or
guidelines and applicable to the Territory, as such regulations may be amended
and interpreted by the Relevant Regulatory Authorities from time to time.

 

“Intellectual Property Rights” means all rights and interests, vested or arising
out of any industrial or intellectual property, whether protected at common law
or under statute, which includes (without limitation) the Patent Rights, Trade
Marks and Know-How and any rights and interests in inventions (both patentable
and unpatentable), patents, copyrights, moral rights, designs (whether
registered or unregistered), trade marks (whether registered or unregistered),
trade secrets, goodwill, samples, materials, data, , results and Confidential
Information.

 

“Know-How” means all data, information, methods, procedures, processes and
materials, which is or comes to be possessed, acquired, licensed or owned by
Cellegy as of the Effective Date and from time to time thereafter of this
Agreement, to the extent that such data, information, methods, procedures,
processes and materials specifically relates to the manufacture, development,
testing or use of the Licensed Product, including but not limited to,
biological, chemical, biochemical, toxicological, pharmacological, metabolic,
formulation, clinical, analytical and stability information and data (other than
such Know-How which is the subject of a patent or of a provisional or filed
patent application), and for which Cellegy has the right to license, disclose or
provide to Licensee.

 

“Launch Date” means following Approval the date upon which the Licensed Product
is first commercially offered for sale in a country in the Territory, determined
on a country by country basis.

 

3

--------------------------------------------------------------------------------


 

“Licensed Product” means the pharmaceutical product known as Tostrex™
(testosterone) 2% topical testosterone gel for the treatment of male
hypogonadism, in the pharmaceutical presentation described in Exhibit A.

 

“Licensee Product” has the meaning set forth in Section 2.4.

 

“Loss” means any and all loss, liability, damage, fee, cost, (including without
limitation actual reasonable court costs and reasonable attorneys’ fees
regardless of outcome) expense, suit, claim, demand, judgment and prosecution.

 

“Major European Countries” shall mean France, Germany, Italy, Spain and United
Kingdom.

 

“Manufacturer” means Cellegy’s nominated Third Party manufacturer of the
Licensed Product.

 

“Minimum Sales” means agreed targets for unit sales of Licensed Product in the
Territory,  as set forth on Exhibit C hereto.

 

“M.R.P” means the mutual recognition procedure as defined in Article 28 of
European Directive 2001/83/EC.

 

“Net Sales” means the gross proceeds from sales of the Licensed Product that is
due, or otherwise received by, Licensee, or its Affiliates or its Sublicensees
from Third Party customers for such Licensed Product, less:

 

(i)                                     reasonable credited allowances actually
granted to such Third Party customers,

 

(ii)                                  the amounts of reasonable trade and cash
discounts actually allowed, to the extent such trade and cash discounts are
specifically allowed on account of the purchase of such Licensed Product,

 

(iii)                               sales taxes, excise taxes, use taxes and
import/export duties and any other government charges (other than taxes on
income) actually due or incurred or paid by Licensee, or its Affiliates or
Sublicensees, in connection with the sales of the Licensed Product to any Third
Party, and

 

(iv)                              reasonable allowances, adjustments,
reimbursements, discounts, chargebacks and rebates actually granted to Third
Parties, including, but not limited to, rebates given to health care
organizations or other Third Parties, and any bona fide payment made in respect
of any sales of Licensed Product to any governmental or quasi-governmental body
or agency, whether during the actual royalty period or not.

 

“Party” means Cellegy or Licensee and Parties shall mean both Cellegy and
Licensee.

 

4

--------------------------------------------------------------------------------


 

“Patent Rights” means (i) the patents and patent applications listed in Exhibit
D hereto and any patents and patent applications existing as of the Effective
Date; (ii) any patent or patent application hereafter which is acquired by
Cellegy or under which Cellegy becomes licensed and with the right to sublicense
to Licensee, during the term of this Agreement, in each case of (i) and (ii)
above relating to the Licensed Product, its manufacture, use or sale, including
methods of use and screening or processes that use the Licensed Product; (iii)
any divisionals, continuations and continuations-in-part defined in (i) or (ii);
(iv) any extension, renewal or reissue or patent identified in any reissue or
re-examination of any patent or patent application identified in (i) through
(iv), in each case, to the extent that such items relate to the Licensed
Product.  Such items set forth in sub-items (i) through (iv) will be identified
and added by the Parties to Exhibit D from time to time during the term of this
Agreement.

 

“Relevant Regulatory Authority”, in relation to a country or region in the
Territory, means the governmental authority, regulating the use, importation,
storage, Development, promotion, marketing, distribution or sale of therapeutic
substances and the grant of Approvals in such country or region.

 

“Steering Committee” means the Steering Committee, as described in Article 4 of
this Agreement.

 

“Sublicensee” means any person to whom Licensee sublicenses the rights, or any
portion thereof, granted by Cellegy to Licensee pursuant to Section 2.1 hereof.

 

“Technical Agreement” means the agreement between Cellegy and any Manufacturer
defining the roles and responsibilities for all parties in relation to, inter
alia, (i) manufacture and supply of the Licensed Product to GMP; and (ii)
regarding regulatory, safety and pharmacovigilence issues, as separately
provided by Cellegy to Licensee as of the date of this Agreement.

 

 “Territory” means the countries listed on Exhibit B hereto.

 

“Third Party” means any party other than Cellegy or Licensee, or Licensee’s
Affiliates or Sublicensees.

 

ARTICLE 2
GRANT OF LICENSE

 

2.1                                 Grant.  Cellegy hereby grants to Licensee an
exclusive, royalty-bearing, license, with a right to sublicense as set forth
herein, under all of Cellegy’s Intellectual Property Rights to import, store,
Develop, have Developed (through agreements with contract research organizations
or similar Third Parties, performing work on behalf of and for the benefit of
Licensee), promote, market, distribute, offer for sale, and sell the Licensed
Product within the Territory, and to use Cellegy’s Intellectual Property Rights
in connection with the importation, storage, Development, promotion, marketing, 
distribution and sale of Licensed Product and obtaining any Approvals
hereunder.  Licensee’s rights to the Licensed Product and the

 

5

--------------------------------------------------------------------------------


 

Intellectual Property Rights are limited to those expressly granted, and all
others are reserved to Cellegy.

 

2.2                                 Right to sub-license.  Subject to
Section 2.5 below, Licensee may sub-license any of its rights or obligations
under this Agreement, directly or indirectly, in whole or in part:

 

(a)                                  to Third Parties approved by Cellegy in
writing, which approval will not be unreasonably withheld and delayed; and

 

(b)                                 to any of its Affiliates that are engaged
primarily in the business of importation, storage, Development, promotion,
marketing, distribution and sale of pharmaceutical products, as Licensee sees
fit.

 

Any such sublicense shall not relieve Licensee of any of its obligations
hereunder, and Licensee shall remain responsible and liable for compliance by
any such Third Party, Affiliate or Sublicensee with this Agreement, all relevant
laws, regulations and requirements relating to the importation, distribution,
marketing, promotion and sale of the Licensed Product in the Territory, and any
acts or omissions by any such Third Party, Affiliate or Sublicensee that would
constitute a breach of this Agreement if such sublicense had not been entered
into and the actions or omissions were those of Licensee rather than the Third
Party, Affiliate or Sublicensee.  Any sublicense agreement shall contain terms
and conditions that are not inconsistent with those of this Agreement.

 

2.3                                 Acceptance of Appointment; Sales Outside
Territory.

 

(a)                                  Licensee hereby accepts appointment as
Cellegy’s exclusive licensee of Licensed Product in the Territory, as provided
in Section 2.1 above.

 

(b)                                 Licensee shall not, and Licensee shall use
all Commercially Reasonable and Diligent Efforts to ensure that its officers,
directors, employees, Affiliates, agents or representatives (collectively,
“Agents”) shall not, without the prior written consent of Cellegy, directly or
indirectly promote, sell, distribute or otherwise make available (for
remuneration or gratuitously) Licensed Product outside the Territory or sell,
distribute or otherwise make available (for remuneration or gratuitously) 
Licensed Product to persons outside the Territory for the purpose of resale or
distribution (whether for remuneration or gratuitously) outside the Territory. 
Without limiting the foregoing, Licensee agrees to use all Commercially
Reasonable and Diligent Efforts to ensure compliance with the preceding
sentence, including without limitation placing appropriate notices on the labels
or Licensed Products; provided, however, that Licensee shall not be obligated to
include any notices in a particular country in the Territory that would conflict
with any relevant requirements of the Relevant Regulatory Authority for such
country, and Licensee’s failure or refusal to include any such notices in such
circumstances shall not constitute a breach of any provision of this Agreement.

 

6

--------------------------------------------------------------------------------


 

[*] designates portions of this document that have been omitted pursuant to
request for confidential treatment filed separately with the Commission.

 

2.4                                 Competing Products.  During the term of this
Agreement, or, if earlier, the maximum period of time permitted by applicable
European Union regulations, Licensee shall not, and shall use all Commercially
Reasonable and Diligent Efforts to ensure that its officers, directors,
employees, Affiliates, Sublicensees, agents or representatives (collectively,
“Agents”) shall not, directly or indirectly, promote, sell or distribute
products within the Territory that are directly competitive in the treatment of
male hypogonadism or such other indications for the Licensed Product as may be
added to this Agreement (the “Competing Licensed Products”), excluding
Licensee’s [*] (the “Licensee Product”).  For the avoidance of doubt, this shall
not preclude Licensee from conducting research and development in relation to
projects or products that may be associated with the treatment of male
hypogonadism or such other indication for the Licensed Product added to this
Agreement.  If applicable law or applicable European Union regulations provide
that the foregoing covenant is unenforceable or require that the duration of the
foregoing covenant be shorter than the term of this Agreement, then if at any
time during the term of this Agreement when such covenant is not effective
Licensee or its Agents directly or indirectly promote, sell or distribute
Competing Licensed Products, Cellegy may terminate this Agreement with respect
to any country where such Competing Licensed Products are being promoted, sold
or distributed by delivery of written notice to Licensee.

 

2.5                                 Right of First Negotiation Regarding
Licensee Product in North America.  Before Licensee enters into any agreement
with any Third Party which includes the right to develop, promote, distribute or
sell the Licensee Product for use in males in territories that include the
United States of America or Canada (“North America”), or any agreement with any
Third Party which includes worldwide rights to develop, promote, distribute or
sell the Licensee Product, Licensee shall first offer to Cellegy in writing (the
“Negotiation Notice”) a one-time right of exclusive first negotiation to
negotiate with Licensee concerning exclusive development, marketing and/or
distribution rights in North America (or worldwide, as the case may be) for such
Licensee Product, for a negotiation period not to exceed [*] (the “Negotiation
Period”).  Cellegy shall exercise the Right of First Negotiation granted herein
by providing written notice of its election (the “Exercise Notice”) to Licensee
within [*] after the date of delivery of the Negotiation Notice to Cellegy.  The
Negotiation Period shall commence upon delivery to Licensee of the Exercise
Notice.  During the Negotiation Period, Licensee shall not enter into any
agreement with any person other than Cellegy with respect to the development,
promotion, distribution or sale of the Licensee Product within any country in
North America (or worldwide, as the case may be).  During the Negotiation
Period, the Parties shall negotiate in good faith; provided, however, that
nothing in this Article shall be deemed to create a legal obligation on the part
of Licensee to enter into any such agreement.  This Right of First Negotiation
shall terminate upon the first to occur of (i) Cellegy’s failure to timely
deliver its Exercise Notice following receipt of the Negotiation Notice; (ii)
the expiration of the Negotiation Period; (iii) the mutual termination of
negotiations by the Parties conducted under this Article; or (iv) the effective
date of termination of this Agreement by either Party as provided elsewhere in
this Agreement.

 

7

--------------------------------------------------------------------------------


 

ARTICLE 3
REPRESENTATIONS AND WARRANTIES

 

3.1                                 Representations and Warranties of Cellegy. 
Cellegy hereby represents and warrants to Licensee that:

 

(a)                                  Cellegy is a corporation duly incorporated,
validly existing and in good standing under the laws of the State of California,
with the corporate power and authority to enter into this Agreement and to
perform its obligations hereunder.  The execution and delivery of this Agreement
and the consummation of the transactions contemplated hereby have been duly
authorized by all requisite corporate action on the part of Cellegy.  This
Agreement has been duly executed and delivered by Cellegy and constitutes the
valid, binding and enforceable obligation of Cellegy, subject to applicable
bankruptcy, reorganization, insolvency, moratorium and other laws affecting
creditors’ rights generally from time to time in effect and to general
principles of equity.

 

(b)                                 Cellegy is not subject to, or bound by, any
provision of: (i) its articles of incorporation or by-laws, (ii) any mortgage,
deed of trust, lease, note, shareholders’ agreement, bond, indenture, license,
permit, trust, custodianship, or other instrument, agreement or restriction, or
(iii) any judgment, order, writ, injunction or decree of any court, governmental
body, administrative agency or arbitrator, that would prevent, or be violated
by, or under which there would be a default as a result of, nor is the consent
of any person required for, the execution, delivery and performance by Cellegy
of this Agreement and the obligations contained herein, including without
limitation, the grant to Licensee of the license described in Section 2.1
hereof.

 

(c)                                   Cellegy is the exclusive owner of all
right, title and interest in the Patent Rights in the applicable countries in
the Territory, and the patent applications included in the Patent Rights have
been duly filed and contain no material errors. Cellegy shall maintain all
Patent Rights for the full duration of this Agreement.  Attached hereto as
Exhibit D is a complete and accurate list of all patents and patent applications
included in the Patent Rights .

 

(d)                                  Cellegy is the exclusive owner of all
right, title and interest in the Cellegy Marks in the Territory. Cellegy shall
maintain at its sole expense where applicable all Cellegy Marks for the full
duration of this Agreement.  Attached hereto as Exhibit E is a complete and
accurate list of all trade marks and trade mark applications included in the
Cellegy Marks.

 

(e)                                   To the best of Cellegy’s knowledge,
neither the development, use or sale of the Licensed Product or the practice of
any of the inventions included in the Patent Rights or the use of the Cellegy
Marks or the use of the Know-How by Licensee as contemplated by this Agreement
infringes upon any Third Party’s know-how, patent, trade mark or other
intellectual property rights in the Territory.

 

8

--------------------------------------------------------------------------------


 

(f)                                     To the best of Cellegy’s knowledge,
there is no Third Party using or infringing any or all of the Patent Rights or
the Cellegy Marks in derogation of the rights granted to Licensee in this
Agreement.

 

(g)                                  To the best of Cellegy’s knowledge, there
is no interference or opposition actions or litigations pending or any
communication, which threatens interference or opposition actions or litigation
before any patent and trade mark office, court or any other governmental entity
in any jurisdiction in regard to the Patent Rights or the Cellegy Marks.

 

(h)                                  Cellegy represents and warrants that, to
the best of its knowledge, it has furnished or will furnish (in accordance with
the terms of this Agreement) to Licensee all of the Know-How which Cellegy owns
or possesses.

 

(i)                                      CELLEGY MAKES NO REPRESENTATION OR
WARRANTY OTHER THAN THOSE EXPRESSLY PROVIDED HEREUNDER, AND CELLEGY HEREBY
DISCLAIMS ALL SUCH OTHER WARRANTIES, EXPRESS OR IMPLIED, INCLUDING WITHOUT
LIMITATION ANY WARRANTIES OF MERCHANTABILITY, OR THE FITNESS FOR A PARTICULAR
PURPOSE, OF THE LICENSED PRODUCT OR THE KNOW-HOW.  EXCEPT AS MAY BE EXPRESSLY
PROVIDED ELSEWHERE HEREIN, CELLEGY MAKES NO REPRESENTATION OR WARRANTY THAT THE
LICENSED PRODUCT IS OR WILL BE SHOWN TO BE SAFE OR EFFECTIVE FOR ANY
INDICATION.  THE FOREGOING SHALL NOT REDUCE THE SCOPE OF ANY REPRESENTATION OR
WARRANTY OF CELLEGY EXPRESSLY MADE TO LICENSEE HEREIN.

 

(j)                                      Cellegy will use all Commercially
Reasonable and Diligent Efforts to ensure that Cellegy will not alter the
Cellegy Information supplied to Licensee or the materials or processes described
in that information in relation to any of the Licensed Product without the prior
written notification to Licensee.

 

3.2                                 Representations and Warranties of Licensee. 
Licensee hereby represents and warrants to Cellegy as follows:

 

(a)                                  Licensee is a corporation duly
incorporated, validly existing and in good standing under the laws of Bermuda,
having a branch office in the UK with the corporate power and authority to enter
into this Agreement and to perform its obligations hereunder.  The execution and
delivery of this Agreement and the consummation of the transactions contemplated
hereby have been duly authorized by all requisite corporate action on the part
of Licensee.  This Agreement has been duly executed and delivered by Licensee
and constitutes the valid, binding and enforceable obligation of Licensee,
subject to applicable bankruptcy, reorganization, insolvency, moratorium and
other laws affecting creditors’ rights generally from time to time in effect and
to general principles of equity.

 

(b)                                 Licensee’s Affiliates shall not conduct
themselves in such a way that Licensee will be in breach of any term or
condition of this Agreement.

 

9

--------------------------------------------------------------------------------


 

[*] designates portions of this document that have been omitted pursuant to
request for confidential treatment filed separately with the Commission.

 

(c)                                  Licensee currently is in compliance in all
material respects with all applicable laws and has received, or will receive
where relevant, all applicable pharmaceutical product certifications and
registrations from appropriate governmental entities that are necessary to
perform its obligations under this Agreement.

 

ARTICLE 4
MANAGEMENT OF THE COLLABORATION

 

4.1                                 Steering Committee.

 

(a)                                  Upon execution of this Agreement, Cellegy
and Licensee shall establish a Steering Committee (the “Steering Committee”)
which shall have the responsibilities described in this Article 4.  The Steering
Committee shall be initially comprised of a total of six (6) members, of which
three (3) members shall be appointed by Licensee and three (3) members shall be
appointed by Cellegy.  The total number of Steering Committee members may be
changed by the Steering Committee from time to time as appropriate, but in all
cases it will be comprised of an equal number of members designated by each of
Cellegy and Licensee, and in no event shall the Steering Committee be comprised
of an aggregate of less than six (6) members.  Each of Cellegy and Licensee may
substitute its representatives from time to time and the substitution shall be
effective upon notice to the other Party.  The Steering Committee shall meet
once every quarter during the first year of the term of this Agreement and
thereafter at such other times as the Steering Committee may agree (but at least
one time each year), on such dates and at such places as to be agreed upon
between the Parties.  In any event, the Steering Committee will meet thirty (30)
days after the execution of this Agreement or as soon as practicable as mutually
agreed by the Parties.  Each representative on the Steering Committee will have
one vote in decisions submitted to the Steering Committee.  The meetings of the
Steering Committee may be held in person or in any other reasonable manner,
including, without limitation, by telephone, video conference or e-mail.

 

(b)                                 [*] shall designate a Chairperson who will
serve as such.  The Chairperson shall send notices (not less than 15 business
days in advance of such meetings) and agendas for all regular Steering Committee
meetings to all Steering Committee members.  The location of regularly scheduled
Steering Committee meetings shall alternate among the offices of the Parties,
unless otherwise agreed.  Meetings may be held telephonically or by video
conference, but each member shall attend at least one meeting in person each
year.  The Party hosting any Steering Committee meeting shall appoint one person
(who need not be a member of the Steering Committee) to attend the meeting and
record the minutes of the meeting.  Such minutes shall be circulated to the
Parties promptly following the meeting for review, comment and approval.

 

4.2                                 Responsibilities of the Steering Committee. 
The Steering Committee will be primarily responsible for activities relating to
implementation of the activities contemplated by this Agreement.  The Steering
Committee shall, subject to the provisions set forth in this Agreement
(including the dispute resolution procedures hereof), be the primary vehicle for
interaction between the Parties with respect to the Development and
commercialization of the Licensed Product in the Territory.  In particular, the
Steering Committee shall perform the following functions:

 

10

--------------------------------------------------------------------------------


 

[*] designates portions of this document that have been omitted pursuant to
request for confidential treatment filed separately with the Commission.

 

(a)                                  exchange of information and facilitation of
cooperation and coordination between the Parties as they exercise their
respective rights and meet their respective obligations under this Agreement;

 

(b)                                 perform such other functions as appropriate
to further the purposes of this Agreement, as determined by the mutual agreement
of the Parties;

 

(c)                                  with the exception of the Approval
application that Cellegy has already submitted in Sweden, prior to submitting
any Approval application, the Steering Committee shall discuss the scope and
content of such Approval application.  The Steering Committee may review and
comment on all Approval applications, and such comments will be considered by
the Parties as long as such comments are provided in a timely manner. In the
event of a dispute within the Steering Committee or between the Parties directly
or indirectly relating to the choice of countries within the Territory where
Approval applications shall be filed and Approvals shall be obtained then clause
4.3 shall not apply. Licensee shall have final decision-making authority with
respect to such Approval application issues; however, any such decisions shall
be based on Licensee’s good faith belief that such decision is consistent with
commercialization requirements of the Territory; and

 

(iv)                              In the event that the Current SmPC requires
substantial and significant changes as described in Section 11.4(b), then the
Steering Committee shall review the timetable and the Approval Plan, and if it
so determines to revise and modify such timetable and Approval Plan, then the
time periods for obtaining Approvals (as set out in Section 5.1(b)) and
consequently commercializing the Licensed Product (as set out in Sections
10.3(i) and (ii)) shall be extended by the amount of time determined by the
Steering Committee.

 

(v)                                 at the end of [*] review and attempt to
agree on the Minimum Sales for [*].

 

4.3                                 Voting; Deadlocks.  Each member of the
Steering Committee shall have one vote, and all the decisions of the Steering
Committee shall be made by a simple majority of the members of such committee;
provided, however, that in the event the members of the Steering Committee are
deadlocked and cannot reach a decision within three (3) days after notice of a
deadlock with regard to any decision required to be made by such committee
(each, a “Dispute”), then the Dispute shall be referred to the Chief Executive
Officer of each Party.. If such Dispute is not resolved by the Chief Executive
Officers within five (5) working days of such referral, then (i) Cellegy’s Chief
Executive Officer (or such other officer as Cellegy determines) will have the
authority to cast the tie-breaking vote with regard to such Dispute if, and only
if, the Dispute relates to clinical studies or trials where, in Cellegy’s good
faith opinion, the conduct or results of the studies or activities could have a
detrimental effect on the commercial viability of the Licensed Product outside
of the Territory, and (ii) for other kinds of Disputes, if the Chief Executive
Officers cannot agree within such time period, then the Dispute shall be
resolved by means of the dispute resolution procedures set forth in
Section 18.14 of this Agreement.

 

11

--------------------------------------------------------------------------------


 

4.4                                 Approval Plan; Marketing Plan.  The overall
timetable to obtain Approvals for the Licensed Product in the Territory shall be
set forth in a written plan (the “Approval Plan”).  In addition, Licensee shall
prepare a marketing plan, including details of promotional effort, size of sales
force, associated budget in connection with the promotion, marketing and
distribution of the Licensed Product in the Major European Countries (the
“Marketing Plan”).  The initial Marketing Plan for Sweden shall be submitted no
later than six (6) weeks after the Effective Date of this Agreement.  The
initial Marketing Plans for the Major European Countries shall be submitted no
later than three (3) months after the Effective Date of this Agreement, and the
initial Marketing Plans for the other countries in the Territory shall be
submitted no later than one (1) year after the Effective Date of this
Agreement.  Such initial Marketing Plans shall be subject to review and approval
by Cellegy, such approval not to be unreasonably withheld or delayed.  The
Marketing Plans shall be consistent in all material respects with the provisions
of this Agreement.  Subsequent revisions and updates to the Marketing Plan shall
be delivered annually and no later than the end of the first week in
January (or, if Licensee makes interim revisions or updates, then as soon as
reasonably practicable after Licensee prepares such revisions or updates).

 

ARTICLE 5
REGULATORY MATTERS; APPROVALS

 

5.1                                 Regulatory Matters; Approvals.

 

(a)                                  Licensee shall use Commercially Reasonable
and Diligent Efforts, subject to this Agreement, and with the exception of the
Approval application that Cellegy has already submitted in Sweden, to obtain at
its sole expense obtain all Approvals that are necessary for the sale of the
Licensed Product within the Territory including without limitation: any
additional clinical trials, studies or data in addition to the Cellegy
Information that may be required in order to obtain or maintain Approvals for
Licensed Product in each country in the Territory, and comply with any and all
applicable statutory, administrative or regulatory requirements of the Territory
or any governmental or political subdivisions thereof (collectively, “Laws”) in
relation to the importation, storage, Development promotion, marketing,
distribution or sale of the Licensed Product in the Territory under this
Agreement, including, without limitation, Licensed Product documentation such as
Licensed Product tracking, samples, Licensed Product complaints, adverse event
reporting requirements, post-marketing surveillance activities, and
documentation of recalls, which documentation shall be maintained by the
Licensee for the period required by the Relevant Regulatory Authorities in the
Territory notwithstanding termination or expiration of this Agreement, any
Licensed Product registrations with any government agency or health authority,
or any registration, approvals, or filing of this Agreement.  Licensee shall
inform Cellegy on at least a semi-annual basis (and more frequently if Cellegy
so reasonably requests) about the progress of such registration work, and will
promptly provide Cellegy with a copy of all presentations and documents
submitted by Licensee to any Relevant Regulatory Authority with respect to the
Licensed Product. Cellegy shall do all that is necessary to assign the Approval
in Sweden to Licensee, including notifying the Swedish Relevant Regulatory
Authority of such a change.  Cellegy shall, upon Licensee’s written request,
provide reasonable assistance to Licensee, at Licensee’s sole cost, regarding
obtaining such

 

12

--------------------------------------------------------------------------------


 

[*] designates portions of this document that have been omitted pursuant to
request for confidential treatment filed separately with the Commission.

 

Approvals in the Territory, including allowing Licensee reasonable access to
relevant experts in relation to the Cellegy Information for the purpose of
obtaining Approvals.

 

(b)                                 Licensee agrees that it will make all
filings that are required to seek and obtain Approvals for the Licensed Product
in each Major European Country by initiating the M.R.P. no later than [*] after
the date on which Licensee is assigned the Approval of the Licensed Product from
the Relevant Regulatory Authority in Sweden provided that the dossier used in
Sweden is acceptable for use in an M.R.P application.  If the Relevant
Regulatory Authority in a country other than Sweden determines that such dossier
is not complete or acceptable for the initiation of an M.R.P. application in
such country, then the Steering Committee shall promptly meet and attempt to
agree on an appropriate course of action, and recommend an appropriate
modification to the above deadline as applied to such country.  Licensee agrees
that it will make all filings that are required to seek and obtain Approvals for
the Licensed Product in other countries in the Territory no later than [*] after
the completion of the M.R.P. and to use Commercially Reasonable and Diligent
Efforts to take such actions as may be required to promptly obtain Approvals in
all of the foregoing countries.  If Licensee desires to not seek Approvals in
one or more countries in the Territory because Licensee concludes in good faith
that for regulatory or marketing reasons it would not be in the parties’ best
interests to pursue Approvals in such countries, it shall notify the Steering
Committee and the Steering Committee shall decide whether Approvals will be
sought in such country or countries.  If alteration by Cellegy of the Cellegy
Information after the date of this Agreement requires additional time to submit
or revise regulatory filings relating to Approvals, then the time periods set
forth above for making filings and obtaining Approvals shall be extended by the
additional period of time required to submit or revise such filings.

 

(c)                                  With the exception of the Approval
application that Cellegy has already submitted in Sweden and such other
materials as Cellegy in its discretion may provide to Licensee pursuant to this
Agreement, Licensee shall pay all costs in connection with the filing,
prosecution, meetings, communications, and review by Relevant Regulatory
Authorities of Approval applications and Approvals relating to the Licensed
Product in the Territory and complying with applicable laws and regulations.

 

5.2                                 Reversion of Product Rights in Certain
Circumstances.  If further clinical development is required for Approval in a
given country (or countries) within the Territory and Licensee elects not to
conduct any required clinical studies within twenty-four (24) months after the
need for further clinical studies is identified, then the rights in the Licensed
Product in any such country shall revert to Cellegy at no further cost to
Licensee.

 

5.3                                 Cooperation Regarding Material Events.  Each
Party will immediately notify the other Party of any material events relating to
the Development of the Licensed Product in the Territory, including, without
limitation, any material comments or concerns raised by any Relevant Regulatory
Authority.

 

5.4                                 Copies of Documents.  Each Party agrees to
provide to the other Party a copy of (i) any documents or reports relating to
the Licensed Product that are filed with any Relevant Regulatory Authority in
the Territory under this Agreement, including any Approval

 

13

--------------------------------------------------------------------------------


 

applications; and  (ii) all data, database information and safety reports from
clinical trials conducted by or on behalf of Licensee.  In particular, Licensee
acknowledges that Cellegy has provided to Licensee a copy of the dossier
concerning the Licensed Product filed in Sweden.  All such documents and reports
shall be centralized and held at Licensee or by a Third Party selected by
Licensee and agreed to by Cellegy, provided however, that Cellegy shall be
entitled to obtain and keep copies of any such documents and records but only
for the uses specifically set forth in this Agreement.

 

5.5                                 Approval Application in Sweden.  Cellegy
agrees to continue the ongoing Approval process in Sweden; provided, however,
that the foregoing shall not obligate Cellegy to conduct any additional studies
or trials.  Cellegy shall provide Licensee with a copy of such other reports,
analysis and clinical data relating to the Licensed Product in a timely manner
as Cellegy may from time to time develop before the date that all required
Approvals are obtained.

 

5.6                                 Meetings With Regulatory Authorities. 
Licensee shall be responsible for conducting all meetings and discussions and
routine telephone communications with any Relevant Regulatory Authority, related
to clinical studies, Approval applications and Approvals for the Licensed
Product in the Territory; provided that Licensee shall use Commercially
Reasonable and Diligent Efforts to conduct such meetings and discussions to
facilitate the Approval of the Licensed Product in the Territory.  Licensee will
inform Cellegy and the Steering Committee early in advance of all meetings with
such Relevant Regulatory Authorities and will keep Cellegy and the Steering
Committee apprised of all material communications with such Relevant Regulatory
Authorities.  Cellegy or its designee shall be entitled to attend all meetings
with Relevant Regulatory Authorities. If appropriate Cellegy, or Cellegy’s
designee, will provide reasonable assistance and technical support for the
preparation of and attendance at any relevant meeting with a Relevant Regulatory
Authority.

 

5.7                                 Inspection.  Licensee and Cellegy, and
Cellegy shall use all Commercially Reasonable and Diligent efforts to procure
that Manufacturer, shall cooperate in good faith with respect to the conduct of
any inspections by any Relevant Regulatory Authority of Licensee’s or
Manufacturer’s site and facilities related to the Licensed Product, and each
Party shall be given the opportunity to attend such site inspection and the
summary, or wrap up, meeting related to the Licensed Product with such Relevant
Regulatory Authority at the conclusion of such site inspection.  To the extent
either Party receives written or material oral communication from any Relevant
Regulatory Authority relating to the Licensed Product in the Territory, the
party receiving such communication shall notify the other parties and provide a
copy of any written communication as soon as reasonably practicable.

 

5.8                                 Clinical Trials.  Licensee shall at its own
cost be responsible for the conduct of all studies and clinical trials that may
be necessary or appropriate to obtain all required Approvals (excluding Sweden)
and any post-Approval Clinical Trials and for the grant of all necessary
approvals and maintaining in effect all appropriate policies of insurance for
clinical trials for the Licensed Product in the Territory.  All clinical trials
for the Licensed Product in the Territory that are initiated after the date of
this Agreement shall be performed in compliance with and in conformity to ICH
and E.U. good clinical practice guidelines.  Licensee shall provide Cellegy with
the study plans and/or protocols relating to any such clinical trial before the
trial is started,

 

14

--------------------------------------------------------------------------------


 

and Cellegy shall have the right to review and comment on such trial plans or
protocols.  At the completion of each clinical trial initiated after the
Effective Date of this Agreement, Licensee shall prepare a written report, in
compliance with the relevant ICH guidelines summarizing the results of such
clinical trial, and containing an analysis of the clinical significance of such
results, which reports shall be submitted to Cellegy as soon as is reasonably
practicable after completion of the relevant clinical trial.  Cellegy will use
Commercially Reasonable and Diligent Efforts to provide the clinical supplies of
the Licensed Product that Licensee may reasonably request, at Licensee’s expense
at a purchase price to Licensee determined on a pass-through cost basis based on
Cellegy’s manufacturing cost per unit.  Cellegy may enter into one or more
manufacturing and supply agreement(s) (or similar arrangements) with Third Party
contract manufacturer(s) for such clinical supplies, and such agreements or
arrangements shall provide for reasonable rights of access by Licensee’s quality
representatives to inspect the premises of such manufacturer(s) relating to such
pharmacovigilence and quality issues as Licensee reasonably considers
appropriate.

 

5.9                                 Cellegy Obligations.  Promptly following
entering into this Agreement Cellegy shall:

 

(a)                                  provide Licensee with a complete copy of
the Cellegy Information;

 

(b)                                 provide Licensee with any information in its
possession that is reasonably likely to jeopardize or otherwise have a material
adverse impact on the application, or any grant, maintenance, variation or
renewal of the Approvals;

 

(c)                                  except as provided in Section 5.8 above, at
its cost promptly provide to Licensee a sufficient quantity of the Licensed
Product reasonably necessary for Licensee to prepare and submit the application,
and the grant, maintenance, variation or renewal of Approvals;

 

(d)                                 use Commercially Reasonable and Diligent
Efforts to assist Licensee and to procure the assistance of any third party
supplier of raw materials to Cellegy, in meeting the demands of the Relevant
Regulatory Authority relating to any application and any grant, maintenance,
variation or renewal of Approvals;

 

(e)                                  procure that the Manufacturer enters into
the Technical Agreement with Cellegy; and

 

(f)                                    notify Licensee and promptly provide all
relevant assistance and supporting documentation to Licensee, should Cellegy
make any alteration to the Licensed Product, or the manufacture, or packing of
the Licensed Product that needs to be notified to a Relevant Regulatory
Authority.

 

5.10                           Approvals.

 

(a)                                  All Approvals by any Relevant Regulatory
Authority which are necessary to sell the Licensed Product within the Territory
shall be issued to, and held in the name of Licensee for the benefit of Cellegy;
provided, however, that all such Approvals shall constitute the sole property of
Cellegy.

 

15

--------------------------------------------------------------------------------


 

(b)                                 Licensee shall promptly provide to Cellegy,
upon Cellegy’s request, such evidence that Cellegy shall reasonably require,
confirming that all Approvals necessary to import, store, Develop, promote,
market, distribute and sell the Licensed Product in the Territory have been
obtained.

 

(c)                                  Cellegy hereby acknowledges that, except as
may otherwise be required by law, Licensee has no obligation to verify the
Cellegy Information.

 

ARTICLE 6
POST- APPROVAL RESPONSIBILITIES

 

6.1                                 Responsibility.  Each Party acknowledges
that Licensee or the Affiliate or Sublicensee named by Licensee as the holder of
the Approvals bears the ultimate responsibility vis-à-vis the Relevant
Regulatory Authorities for complying with the regulatory requirements applicable
to the manufacture, importation, storage, Development, promotion, marketing,
distribution and sale of the Licensed Product in the Territory provided that
Cellegy represents and warrants that it shall bear the responsibility vis-à-vis
Licensee and/or the Affiliate and/or the Sublicensee named by Licensee as the
holder of the Approvals for complying with the regulatory requirements
applicable to the manufacture and storage (until such time as the Licensed
Product is delivered to Licensee or such Affiliate or Sublicensee) of the
Licensed Product in the Territory.

 

6.2                                 Collaboration.  The Parties shall
collaborate with each other and each Party agrees to provide the other Party
with any reasonable assistance it may require to ensure compliance with the
Approvals.

 

6.3                                 Insurance.  To the extent commercially
available, both Parties shall maintain in full force and effect for the term of
this Agreement and for five (5) years thereafter product liability insurance and
property damage insurance on its operations naming the other Party as an
additional insured, with terms reasonably satisfactory to the other Party.  The
amount and extent of coverage of the insurance required hereunder, if any, shall
be not less than a single limit liability of not less than U.S. $5 million in
one claim and in the aggregate, and each Party shall furnish to the other Party
copies of policies of insurance or certificates evidencing the existence and
amounts of such insurance within thirty (30) days of the other Party’s request
for such copies.  Each Party shall provide the other Party with written notice
of any cancellation of any insurance hereunder at least thirty (30) days prior
to such cancellation.  Cellegy shall use all Commercially Reasonable and
Diligent efforts to notify Licensee of the relevant insurance policies
maintained by any Manufacturer of raw materials used in the manufacture of the
Licensed Product, to the extent such information is available.

 

ARTICLE 7
INFORMATION; DATA; PHARMACOVIGILENCE

 

7.1                                 Clinical Data.  All clinical data and
reports related to clinical trials for the Licensed Product in the Territory
shall be owned by the Party funding such clinical trial(s).

 

16

--------------------------------------------------------------------------------


 

[*] designates portions of this document that have been omitted pursuant to
request for confidential treatment filed separately with the Commission.

 

Other than to a Sublicensee in connection with the transactions contemplated by
this Agreement, Licensee shall not sell, disclose to or share with any Third
Party, or grant any Third Party right to use, any clinical data arising owned by
Licensee as a result of the preceding sentence.  Each Party shall have access
to, and copies of, all such data and reports related to clinical trials for the
Licensed Product in the Territory, and each Party may use such data without any
additional payments to the other Party.  Each Party shall treat such data and
reports as Confidential Information of the other Party, and neither Party shall
disclose or use such data or reports for any purpose other than performing its
obligations under this Agreement or as otherwise expressly authorized in writing
by the Steering Committee, and except for such disclosures as a Party reasonably
believes is required by securities or regulatory laws or regulations.    If a
Party itself obtains data from a clinical trial hereunder, it shall promptly
transfer all of the clean, final data for such trial to Licensee or to such
Third Party, as the case may be.  The Steering Committee shall coordinate the
transfers of any such data.

 

7.2                                 Safety Data Base.  The Parties will, as soon
as practical, organize a serious adverse event data base (the “SAE Data Base”). 
Cellegy and Licensee shall jointly own the SAE Data Base and all data contained
therein, and the data from the SAE Data Base shall be made available to both
Parties.  Licensee shall be responsible for, and bear the costs of, data for the
SAE Data Base related to the Territory.  Cellegy shall be responsible for, and
bear the costs of, data for the SAE Data Base related to territories outside the
Territory. The provisions governing the management of such SAE Data Base shall
be detailed in the Technical Agreement.

 

7.3                                 Adverse Events.  The Parties recognize that
as the holder of the Approvals, Licensee will be required to submit information
and file reports to various governmental agencies on compounds under clinical
investigation, compounds proposed for marketing, or marketed drugs.  The process
and responsibilities for such reports will be governed by the Adverse Event
Reporting Addendum separately agreed to by the Parties.

 

7.4                                 Product Complaints.  Each Party will
maintain a record of all non-medical and medical Licensed Product-related
complaints and will notify the other Party of any complaint in a sufficient time
to allow the other Party to comply with any regulatory requirements it may have
with respect to such complaint.The details and responsibilities governing the
management of such Licensed Product-related complaints shall be detailed in the
Technical Agreement.

 

ARTICLE 8
MILESTONE PAYMENTS; ROYALTIES AND RELATED PAYMENTS

 

8.1                                 Milestone Payments.  Licensee shall pay
Cellegy a milestone payment in the particular amounts specified below:

 

(a)                                  Five Hundred Thousand Dollars ($500,000)
within five (5) business days after the date this Agreement is executed and
delivered by both parties hereto.

 

(b)                                 With respect to [*], the amounts set forth
below, payable on the earlier to occur of [i] [*], or (ii) [*]:

 

17

--------------------------------------------------------------------------------


 

[*] designates portions of this document that have been omitted pursuant to
request for confidential treatment filed separately with the Commission.

 

[*]

8.2                                 [*]

 

(a) [*]

 

(b) [*]

 

(c) [*]

 

(d) [*]

 

8.3                                 Fee Conditions.  Each and every payment made
under this Article shall be independent,  non-refundable, and shall not be
considered an advance or credit on any royalties or other obligation received or
owed.

 

8.4                                 Royalties in General.  In consideration of
the exclusive license granted to Licensee hereunder, Licensee shall pay or cause
to be paid to Cellegy the Royalty set forth herein.  The “Royalty” shall be
equal to the following amounts:

 

(a)                                  For aggregate, annual Net Sales of the
Product in the Territory up to [*] Million Euros [*], the Royalty shall be equal
to [*] Percent [*]of Net Sales.

 

(b)                                 For aggregate, annual Net Sales of the
Licensed Product in the Territory in excess of [*] Million Euros [*], the
Royalty shall be equal to [*] Percent [*] of Net Sales.  (For example, Net Sales
of [*] would accrue Royalties equal to [*] of [*] and [*] of [*], which is equal
to [*].)

 

8.5                                 Period for Royalty Payments; Residual
Payments.  Royalty payments will continue as set forth above, on a country by
country basis, until the later of (i) ten years from the Launch Date for the
Licensed Product in such country, or (ii) expiration, lapse or invalidation by a
final, non appealable order or judgment of a court or other governmental
authority of competent jurisdiction, of the last valid claim included within any
of the Cellegy Patents covering such country in the Territory relating to the
Licensed Product.  Thereafter, following the period of time described in the
preceding sentence, Licensee will pay Cellegy a [*] royalty with respect to Net
Sales in such country for ongoing use of Cellegy’s trademark Tostrex™ and
know-how relating to the Licensed Product.

 

ARTICLE 9
ROYALTY REPORTS AND ACCOUNTING

 

9.1                                 Quarterly Royalty Reports; Records.  During
the term of this Agreement after the first Launch Date,  Licensee shall furnish
or cause to be furnished to Cellegy a written report within sixty (60) days
following the end of each preceding calendar quarter (the “Royalty Report”)
covering such preceding calendar quarter (the “Royalty Period”) showing:

 

18

--------------------------------------------------------------------------------


 

(a)                                  the Net Sales of the Licensed Product in
each country of the Territory during the royalty period;

 

(b)                                 the Royalties, payable in Dollars, which
shall have accrued hereunder in respect to such Net Sales; and

 

(c)                                  the exchange rates used in determining the
amount of Dollars, using the exchange rates normally used by Licensee in its
management and financial reporting, provided, however, that the exchange rates
used by Licensee in preparation of the Royalty Report shall not be materially
different from the exchange rates posted in the London edition of the Financial
Times published on the last day of such Royalty Period.

 

With respect to sales of Licensed Product invoiced in Dollars, the Net Sales and
royalty payable shall be expressed in Dollars.  With respect to sales of
Licensed Product invoiced in a currency other than Dollars, the Net Sales and
royalty payable shall be expressed in the domestic currency of the country where
such sale was made together with the Dollar equivalent of the royalty payable,
calculated using the exchange rates as described in clause (c) above.  Licensee,
and its Affiliates and Sublicensees shall keep contemporaneous, legible,
verifiable and accurate records in sufficient detail to enable the royalties
payable hereunder to be determined and substantiated.  A final Royalty Report
shall be due upon the expiration or termination of this Agreement.  Any income
or other tax which Licensee is requested to pay or withhold on behalf of Cellegy
with respect to any upfront or milestone payment and Royalties shall be deducted
from the amount of such upfront and milestone payments and Royalties due,
provided, however, that in regard to any such deduction Licensee shall give
Cellegy such assistance as may reasonably be necessary to enable or assist
Cellegy to claim appropriate tax credits or exemptions therefrom and shall upon
request give Cellegy proper evidence from time to time as to the withholding and
payment of the tax.  If Cellegy is unable to claim such an exemption or recover
such amounts that have been deducted or withheld, or if any restrictions are
imposed by a governmental entity in a particular country in the Territory
regarding the payment of milestones or Royalties to companies outside of such
countries, then the Steering Committee shall promptly meet to agree upon a
suitable response.  If the Steering Committee is unable to agree on a suitable
response, then Cellegy may, in its discretion, discontinue the supply of the
Licensed Product to Licensee for sale in such country.

 

9.2                                 Payment Due Dates.  Royalties shown to have
accrued by each Royalty Report provided for hereunder shall be due and payable
on the date such Royalty Report is due.  Payment of royalties in whole or in
part may be made in advance of such due date.  All royalty and other payments
due to Cellegy hereunder, shall be made in Dollars, delivered to the account(s)
specified by Cellegy from time to time.

 

9.3                                 Right to Audit Licensee.

 

(a)                                  Upon the written request of Cellegy, at
Cellegy’s expense and not more than once in each year, Licensee and its
Affiliates shall permit an independent public accountant and auditor bound to
strict secrecy (the “Auditor”), selected by Cellegy to have access during normal
business hours to those records of Licensee and its Affiliates as may be
reasonably

 

19

--------------------------------------------------------------------------------


 

[*] designates portions of this document that have been omitted pursuant to
request for confidential treatment filed separately with the Commission.

 

necessary to verify the accuracy of the Royalty Reports furnished by Licensee
hereunder in respect of any year ending not more than twenty four (24) months
prior to the date of such request.  Cellegy acknowledges that the Auditor shall
conduct its audit in such a manner so as to not unreasonably interfere with
Licensee’s, its Affiliates’, or Sublicensees’ business.

 

(b)                                 Licensee shall include in each written
sublicense granted by it pursuant to this Agreement a provision requiring the
Sublicensee to keep and maintain records of sales made pursuant to such
Sublicense and to grant access to such records by Cellegy’s independent
accountant bound to strict secrecy subject to the same terms and conditions as
stated herein.

 

(c)                                  If the Auditor’s report shows any
underpayment of royalties, Licensee shall remit, or shall cause its Affiliates
or Sublicensees to remit, to Cellegy the amount of such underpayment within
thirty (30) days after Licensee’s receipt of the Auditor’s report assuming there
is no disagreement as to the Auditor’s calculation; if there is such a
disagreement, the result shall be resolved under Section 18.14 of this
Agreement.  In the event that the amount of any underpayment of royalties is in
excess of five percent (5%) of the total royalties due to Cellegy with respect
to the period covered by the Auditor’s report, Licensee shall reimburse Cellegy
for the reasonable cost of the audit in which the underpayment was discovered. 
In addition, in the event that the amount of any underpayment of royalties is in
excess of ten percent (10%) of the total royalties due to Cellegy with respect
to the period covered by the Auditor’s report, Licensee shall reimburse Cellegy
for the reasonable cost of the next subsequent audit.

 

9.4                                 Right to Audit Cellegy.  Upon the written
request of Licensee, at Licensee’s expense and not more than once in each year,
Cellegy and its Affiliates shall permit Auditor selected by Licensee to have
access during normal business hours to those records of Cellegy as may be
reasonably necessary to verify the accuracy of the Burdened Costs furnished by
Cellegy hereunder in respect of any year ending not more than twenty four (24)
months prior to the date of such request.  Licensee acknowledges that the
Auditor shall conduct its audit in such a manner so as to not unreasonably
interfere with Cellegy’s or its Affiliates’ business.

 

9.5                                 Overpayment or Underpayment of Burdened
Costs.  If the Auditor’s report shows any overpayments of Burdened Costs,
Cellegy shall remit to Licensee the amount of such overpayment within thirty
(30) days after Cellegy’s receipt of the Auditor’s report.  In the event that
the amount of any overpayment is in excess of [*] percent [*] of the total
Burdened Costs paid to Cellegy with respect to the period covered by the
Auditor’s report, Cellegy shall reimburse Licensee for the reasonable cost of
the audit in which the overpayment was discovered.  In addition, in the event
that the amount of any overpayment of Burdened Costs is in excess of [*] percent
[*] of the total “Burdened Costs” due to Cellegy with respect to the period
covered by the Auditor’s Report, Cellegy shall reimburse Licensee for the cost
of the next subsequent audit.

 

9.6                                 Disagreement with Auditor Findings.  If
either Party disagrees with the determination made above by the Auditor and such
disagreement over the amount in question is in excess of [*] then the Party who
disagrees with such amount shall (i) provide written notice to the other Party
within thirty (30) days (iii) discuss such disagreement with the other Party;
and (iii) reserve all rights under Section 18.14  and Article 16 of this
Agreement.

 

20

--------------------------------------------------------------------------------


 

[*] designates portions of this document that have been omitted pursuant to
request for confidential treatment filed separately with the Commission.

 

ARTICLE 10
MARKETING

 

10.1                           General Promotional Duties.

 

(a)                                  Licensee shall:  (i) at all times display,
demonstrate and otherwise represent the Licensed Product fairly in comparison
with other competitive products or therapies, (ii) shall not make false or
misleading representations to customers or other persons with regard to the
Licensed Product or Cellegy, and (iii) subject to sub-clause (ii), shall not
make any representations with respect to the specifications, features or
capabilities of the Licensed Product which are not consistent with the relevant
Approvals.  Licensee, its Affiliates and Sublicensees shall promote, market and
sell the Licensed Product only for the therapeutic indications for which
Approvals are granted in the Territory.

 

10.2                           Marketing Effort; Minimum Expenditures for
Commercialization.

 

(a)                                  Licensee agrees to exert its Commercially
Reasonable and Diligent Efforts to introduce, promote and, sell the Licensed
Product within the Territory, including, without limitation, the attainment of
the Minimum Sales, and to commence sales of the Licensed Product in all Major
European Countries within [*] months following Approval in such countries,
subject to Section 10.3 below.

 

(b)                                 Licensee shall detail commercialization
expenditures relating to the Development and marketing of the Licensed Product
in the Territory in the Marketing Report as described at Section 4.4 of this
Agreement.

 

10.3                           Licensee’s Failure to Commercialize in the
Territory.

 

(a)                                  If Licensee fails to make commercial sales
of the Product in a particular country within the Territory within (i) [*] in
Major European Countries, and (ii) [*] for other countries in the Territory,
after Approval has been obtained (including price reimbursement approval where
applicable) for commercial sale in such country, other than failures caused by
(i) the Relevant Regulatory Authority approving a minimum reimbursement price
for sale of the Product in such country that does not permit the Licensed
Product to be economically sold in such country; or (ii) Cellegy’s inability to
supply Licensed Product in a timely manner, or (iii) Cellegy’s material breach
of any relevant obligation under this Agreement; (iv) health or safety reasons
relating to the Licensed Product, or (v) the assertion of a proceeding or
lawsuit brought against Licensee by any Third Party that the Intellectual
Property Rights infringe such Third Party’s patent, trade mark, protected
know-how or other intellectual property right that prevents sales of the
Licensed Product in a particular country of the Territory, then Cellegy may,
upon notice to Licensee, terminate all of Licensee’s rights under this Agreement
with respect to the Licensed Product in such country and recapture all rights
granted to Licensee with respect to the Licensed Product in such country
hereunder.  In the event that rights to the Licensed Product are returned to
Cellegy due to a failure to launch within a particular country within the time
frames specified above, a minimum royalty for [*] will be due with respect to
the Major European Countries, and a minimum royalty for [*] will be due in any
other country in the Territory.

 

21

--------------------------------------------------------------------------------


 

[*] designates portions of this document that have been omitted pursuant to
request for confidential treatment filed separately with the Commission.

 

Should price reimbursement approval for the Licensed Product not be achieved in
any country of the Territory the Parties shall meet to discuss how to proceed.

 

(b)                                 If Licensee decides in good faith for
commercial reasons not to file an application for Approval in a particular
country within the Territory or to pursue commercial launch in that country
following Approval, it shall notify Cellegy and the Parties shall discuss in
good faith the termination of the license granted in Section 2.1 and the return
of all rights to the Licensed Product to Cellegy within such country.

 

10.4                           Minimum Sales.

 

(a)                                  Exhibit C hereto sets forth certain targets
for the agreed minimum unit sales of Licensed Product in the Territory (“Minimum
Sales”) for a period of [*].  In the event that all Approvals pursuant to the
MRP are not obtained within [*] following the Launch Date in the first country
of the Territory the Parties shall meet to discuss the Minimum Sales
accordingly.

 

(b)                                 If Licensee fails to achieve the Minimum
Sales in a given year then Licensee shall pay to Cellegy the Royalties that
would have been due to Cellegy had the Minimum Sales for that particular year
been achieved, such shortfall in the Royalties to be paid within sixty (60) days
following the end of the relevant year.  For the avoidance of doubt this shall
be Cellegy’s sole remedy for Licensee’s failure to achieve the Minimum Sales in
any year, except as provided in paragraph (d) below.  However in the event
Licensee fails to pay the relevant shortfall within sixty (60) days following
the end of the relevant year this shall constitute material breach and Cellegy
shall be entitled to terminate this Agreement in accordance with
Section 16.2(c).

 

(c)                                  The Minimum Sales amounts set forth on
Exhibit C are subject to review and revision as described in Section 11.4 below.

 

(d)                                 At any time commencing with “Year 3” Minimum
Sales as set forth on Exhibit C, if Licensee fails to achieve, in any particular
country, the annual Minimum Sales amounts for such country as set forth on
Exhibit C for any [*] consecutive years, and if the Relevant Regulatory
Authority for such country has not required any substantial and significant
changes to the Current SmPC that can reasonably be expected to materially and
adversely affect Licensee’s competitive position and ability to market and sell
the Licensed Product in such country, then if the Steering Committee cannot
agree (without the occurrence of a deadlock) on mutually satisfactory
modifications to the Minimum Sales amounts for such country, then Cellegy may,
at its option, make the exclusive license granted pursuant to Sections 2.1 and
2.2 herein a nonexclusive license for the remainder of the term of this
Agreement as it relates to such country in the Territory, except for the right
to use Cellegy Marks granted to Licensee hereunder, which shall continue to be
exclusive for Cellegy’s Mark actually being used in connection with the Licensed
Product, and without limiting the above may import, store, Develop, have
Developed, promote, market, distribute, offer for sale, and sell the Licensed
Product in such country on its own or through a Third Party licensee.

 

22

--------------------------------------------------------------------------------


 

[*] designates portions of this document that have been omitted pursuant to
request for confidential treatment filed separately with the Commission.

 

ARTICLE 11
MANUFACTURING; SUPPLY OF LICENSED PRODUCT

 

11.1                           Production and Supply of Product.

 

(a)                                  During the term of this Agreement or
thereafter, Cellegy reserves the right, without obligation or liability to
Licensee, to manufacture, have manufactured, produce, assemble, warehouse or
source the Product at any worldwide location, including Canada or any other
locations outside of the United States of America and locations within or
outside the Territory as long as such site is EU cGMP approved and can
manufacture according to the Approvals.  The Manufacturer shall not change
following Approval without Licensee’s consent, which consent shall not be
unreasonably withheld or delayed, with Licensee being given no less than [*]
notice of any such proposed change.

 

(b)                                  During the term of this Agreement, Cellegy
shall use Commercially Reasonable and Diligent Efforts to provide an adequate
supply of raw materials to Manufacture in order to fulfill its obligations under
this Agreement and supply the Licensed product to Licensee in accordance with
Licensees order.  Cellegy agrees to solicit and to allow Licensees input and
advice on manufacturing issues that may arise from time to time in relation to
the Licensed Product and will not take any intentional action with regard to the
manufacturing of the Licensed Product that will disadvantage Licensee’s ability
to Develop, use, promote, distribute or sell the Licensed Product in the
Territory.

 

(c)                                  Cellegy shall be solely responsible for
conducting, or having conducted, at its own expense, all manufacturing
activities relating to the Licensed Product.  Licensee agrees that, until
terminated by Licensee as set forth herein, Licensee will purchase from Cellegy
(and will not make or have made) all units of the Licensed Product distributed
in the Territory.

 

(d)                                 If Cellegy is unable to supply any of the
Licensed Product ordered by Licensee in accordance with the terms of this
Agreement for two consecutive requested deliveries, then Licensee may enter into
direct arrangements with the Manufacturer for supply of the Licensed Product,
until such time as Cellegy is able to resume supplying the Licensed Product.

 

11.2                           Forecasts.

 

(a)                                  Licensee shall, at least 6 (six) months
before the Launch Date, provide Cellegy for each country in the Territory with a
first forecast of its estimated requirements for the Product until the end of
the following calendar year.  Such forecast shall set forth the quantity of
Licensed Product that Licensee intends to purchase in the current and the
following calendar year.  Thereafter, during the term of this Agreement,
Licensee shall provide Cellegy with a quarterly written forecast of its
requirements for the Licensed Product for a rolling twenty four (24) month
period, setting forth the quantity of Licensed Product (including total unit
volume, on a country-by-country basis), that Licensee intends to purchase in the
following twenty four (24) month period.  Each such first quarter projection in
the twenty four (24) month forecast shall constitute a firm commitment order by
Licensee for such quantities of Licensed Product.

 

23

--------------------------------------------------------------------------------


 

[*] designates portions of this document that have been omitted pursuant to
request for confidential treatment filed separately with the Commission.

 

(b)                                 The forecasts are subject to review and
revision as described in Section 11.4 below.

 

11.3                           [*]

 

11.4                           Product Packaging and Labeling; Revisions to
Forecasts and Minimum Sales Amounts.

 

(a)                                  Licensee agrees to provide Cellegy (or, if
Cellegy requests, Manufacturer) with all artwork desired for packaging and
labeling of the Licensed Product, and Cellegy shall, and in the Technical
Agreement shall procure the Manufacturer’s agreement to, pack and label the
Licensed Product pursuant to Licensee’s standard export procedure.

 

(b)                                 Cellegy has previously delivered to Licensee
the currently proposed labeling for the Licensed Product as of the date of this
Agreement, as included in the new drug application filed with the Relevant
Regulatory Authority in Sweden (the “Current SmPC”).  If the Relevant Regulatory
Authority in Sweden, or any other Relevant Regulatory Authority in a country
within the Territory, require substantial and significant changes to the Current
SmPC as a condition of granting Approval in such country, and Licensee in good
faith believes that such changes are reasonably likely to adversely affect the
competitive position for sales of the Licensed Product in such country, Licensee
shall notify Cellegy as promptly as reasonably practicable.  In such event,
Licensee may submit additional data and may negotiate with the Relevant
Regulatory Authority in order to respond to the concerns of such Relevant
Regulatory Authority regarding the Current SmPC and to attempt to improve the
labeling.  If the Relevant Regulatory Authority still requires substantial and
significant changes to such labeling that can reasonably be expected to
materially and adversely affect Licensee’s competitive position and ability to
market and sell the Licensed Product in such country, then the Steering
Committee shall promptly meet and attempt to renegotiate the sales forecasts
described in Section 11.2, the Minimum Sales amounts described in Section 10.4,
and the purchase price paid by Licensee to Cellegy for units of the Licensed
Product under Section 11.5, to take account of the competitive impact on sales
of the Licensed Product in such country resulting from such different labeling
requirements.  Failure to achieve mutually agreeable changes to such amounts
shall be resolved through the arbitration procedures described in
Section 18.14.  To the extent acceptable to the Relevant Regulatory Authorities,
package labeling shall include the phrase “licensed by Cellegy.”  Both parties
will cooperate and use Commercially Reasonable and Diligent efforts with the
Relevant Regulatory Authorities to minimize country specific packaging and
labeling requirements.

 

11.5                            Pricing.  In addition to the other payments set
forth above, for so long as Licensee purchases Licensed Product from Cellegy,
Licensee will pay Cellegy the purchase price for Licensed Product as set forth
below.  For each order of Licensed Product, Licensee will pay Cellegy the
Burdened Costs as detailed on the Burdened Cost Addendum (plus, if applicable,
the percentage set forth below) within forty-five (45) days of the receipt of
the invoice for such order such invoice not to be received before the date of
delivery FCA Manufacturer’s premises (Incoterms 2000).  The purchase price that
License shall pay Cellegy for units of the Licensed Product shall be determined
as follows:

 

24

--------------------------------------------------------------------------------


 

[*] designates portions of this document that have been omitted pursuant to
request for confidential treatment filed separately with the Commission.

 

(a)                                  If the royalty paid to Cellegy for each
unit of Licensed Product sold is equal to or greater than [*], Licensee shall
pay Cellegy an FCA delivered manufacturer’s premises (Incoterms 2000) price (in
US dollars) equal to Cellegy’s Burdened Costs for the manufacturing of the
Licensed Product in a 60-gram metered dosing canister.

 

(b)                                 If the royalty paid to Cellegy for each unit
of Licensed Product sold is between [*], Licensee shall pay Cellegy an F.C.A.
delivered manufacturer’s premises (Incoterms 2000) price (in US dollars) equal
to Cellegy’s Burdened Costs for the manufacturing of the Licensed Product in a
60-gram metered dosing canister, plus [*] of the Burdened Costs.

 

(c)                                  If the royalty paid to Cellegy for each
unit of Licensed Product sold is less than [*], Licensee shall pay Cellegy an
F.C.A. delivered manufacturer’s premises (Incoterms 2000) price (Dollars) equal
to Cellegy’s Burdened Costs for the manufacturing of the Licensed Product in a
60-gram metered dosing canister, plus [*] of the Burdened Costs.

 

(d)                                  Both Parties agree to work in mutual
cooperation to manage the cost, production, packaging, delivery and availability
of the Licensed Product for sale in the Territory.  The Parties agree to explore
arrangements for Cellegy to contract with a secondary manufacturer as a back-up
manufacturer of Licensed Product as soon as reasonably possible.  Cellegy agrees
to inform Licensee of any amendments to any Manufacturer contract that may have
any material effect on the purchase price of the Licensed Product.

 

(e)                                  If the Parties mutually agree in writing to
additional package size(s) or to replace the 60gm metered dosing canister, then
the Parties shall in good faith mutually agree on a pricing formula and purchase
prices for such additional or different package size(s) similar to that
established for the 60gm metered dosing canister, utilizing assumptions similar
to those underlying the pricing determinations set forth above.  If the Parties
are unable to agree, then the dispute shall be resolved by binding arbitration
as provided in this Agreement at Section 18.14.

 

11.6                           Cellegy Report.  Cellegy agrees to provide an
inventory status report on a monthly basis that details the number of units of
the Licensed Product in manufacturing, finished goods, in-transit and on order.

 

11.7                           Timing of Firm Orders.  Firm orders from Licensee
for the Licensed Product shall be placed at least four (4) months before
delivery date by fax or email indicating the ordered quantities of the Licensed
Product, the designated country, labeling, packaging the desired date and place
of delivery.  Licensee and Cellegy will use all Commercially Reasonable and
Diligent Efforts to agree to establish ordering quantities that will facilitate
minimum ordering patterns to suit manufacturing requirements so that orders are
placed in minimum quantities that are set to match reasonable minimum lots sizes
announced by Manufacturer of the Licensed Product.  An order shall not be
cancelable by Licensee, and if Licensee fails to make purchases provided for in
an order, Licensee shall be responsible for the price of the order except in the
case of Defective Product under Section 11.12.

 

25

--------------------------------------------------------------------------------


11.8                           Delivery.  Licensee shall promptly provide to
Cellegy, upon Cellegy’s request, confirmation that all Approvals necessary to
import and sell the Licensed Product in the Territory have been obtained. If
such evidence is not received by Cellegy upon request, Cellegy shall be entitled
to hold shipment of the Licensed Product until such evidence is received.
Cellegy shall use Commercially Reasonable and Diligent Efforts to deliver the
quantity of the Licensed Product ordered firm and properly according to this
Agreement by Licensee as far as the ordered quantities comply with the
respective forecast and provided that Cellegy did not reject the respective
forecast within one month after receipt of the respective forecast. However,
notwithstanding anything else in this Agreement, Cellegy shall not be bound to
deliver quantities exceeding twenty-five percent (25%) of the respective
forecast for the second quarter of each projection period, but shall use all
Commercially Reasonable and Diligent Efforts to deliver in the required
quantities. The Licensed Product required to be supplied by Cellegy during a
particular month shall be shipped no later than the last day of that month and
in accordance with a schedule agreed upon in writing between Licensee and
Cellegy In the event that Cellegy anticipates a forward supply issue and/or
experiences a back order, Cellegy will promptly notify Licensee and provide
written notice of the delay, projected time to remedy the issue and any impact
the back order is expected to have on Cellegy’s ability to maintain adequate
supply of the Licensed Product to meet demand in the Territory.

 

11.9                           Title and Risk of Loss.  All Licensed Product
shall be delivered F.C.A. Manufacturer’s premises (Incoterms 2000). Title to
Licensed Product and all risk of loss shall pass from Cellegy to Licensee at the
time and place of such delivery by Cellegy, notwithstanding that Cellegy may
retain rights of possession or repossession to ensure collection of the purchase
price thereof. Licensee shall be solely responsible for insuring Licensed
Product after such delivery.

 

11.10                     Export Controls.  Cellegy’s obligation to sell and
deliver Licensed Product to Licensee shall be subject in all respects to such
laws and regulations of the United States of America, Canada and the Territory
as shall from time to time govern, respectively, the sale and delivery of goods
abroad by persons subject to the jurisdiction of the United States of America
and Canada and the sale and delivery of goods in the Territory.  Subject to the
right of the Licensee to export, re-export or transship any of the Licensed
Product to another country within the Territory, Licensee shall not directly or
indirectly export, re-export or transship any of the Licensed Product, except as
shall be permitted by the laws and regulations of the United States of America,
Canada and the Territory in effect from time to time.  Upon the reasonable
request by Cellegy, Licensee shall give written assurances against such export,
re-export or transshipment.

 

11.11                     Manufacture and Supply Warranty.

 

(a)                                  Cellegy represents and warrants to Licensee
that the Licensed Product manufactured and supplied under this Agreement will
upon delivery and for the duration of shelf life: (1) conform to the approved
specifications for the Licensed Product contained in the relevant Approvals; (2)
be manufactured, tested, and (subject to Licensee’s contributions under 11.4)
labeled and packaged in accordance with the Approvals relating to the
manufacture,

 

26

--------------------------------------------------------------------------------


labeling, packaging and testing of the Licensed Product; and (3) will be
manufactured in accordance with GMP.

 

(b)                                 Warranty Limitation; Disclaimer.  Except as
expressly set forth in this Agreement, the sole warranty given by Cellegy
regarding any Licensed Product shall be that written limited warranty, if any,
which shall accompany such Licensed Product or which shall otherwise be
designated in writing by Cellegy as applicable to such Licensed Product, as the
same may be revised by Cellegy from time to time. After the initial commercial
launch of the Licensed Product, subsequent changes to the written limited
warranty must be approved by Licensee, which approval shall not be unreasonably
withheld.  THE WRITTEN LIMITED WARRANTY, IF ANY, APPLICABLE TO ANY PARTICULAR
PRODUCT SHALL STATE THE FULL EXTENT OF CELLEGY’S LIABILITY, WHETHER DIRECT OR
INDIRECT, SPECIAL OR CONSEQUENTIAL, RESULTING FROM ANY BREACH OF SUCH WARRANTY. 
EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT WITH RESPECT TO WARRANTIES MADE
TO LICENSEE, CELLEGY FURTHER DISCLAIMS ALL EXPRESS, STATUTORY AND IMPLIED
WARRANTIES APPLICABLE TO THE LICENSED PRODUCT.

 

11.12                     Defective Product.

 

(a)                                  If Licensee notifies Cellegy within
forty-five (45) days of the date of arrival in the Territory of any shipment of
the Licensed Product that Licensee believes any of the Licensed Product does not
conform to the warranties set out in Section 11.11 as limited by Section 3.1 on
QC inspection on arrival in the Territory (the “Defective Product”) the Parties
agree to consult with each other in order to resolve the issue. If a recall is
based upon any Relevant Regulatory Authority objection or concern, Cellegy will
cooperate fully and expediently to assist Licensee in meeting the objections and
concerns of such Relevant Regulatory Authority.

(b)                                 If such consultation does not resolve the
discrepancy within a further forty-five (45) days from receipt of the notice,
the parties agree to nominate an independent analyst, acceptable to both parties
(the “Independent Analyst”), that will carry out tests on representative samples
taken from such shipment, and the results of such tests will be binding on the
parties.

 

(c)                                  If the Independent Analyst determines that
the Defective Product does not conform to the warranties set out in
Section 11.11 (as limited by Article 3.1), Cellegy will, at its expense, replace
any such Defective Product and reimburse Licensee for the costs of the
Independent Analyst.

 

(d)                                 If the Independent Analyst determines that
the Defective Product does conform to the warranties set out in Section 11.11
(as limited by Section 3.1), then Licensee will reimburse Cellegy for the costs
of the Independent Analyst.

 

(e)                                  In the case of Defective Product being
supplied to Licensee Cellegy shall use Commercially Reasonable and Diligent
Efforts to ensure that Licensee is provided with

 

27

--------------------------------------------------------------------------------


 

replacement Licensed Product to ensure the continued supply of Licensed Product
in the Territory.

 

11.13                     Recalls.

 

(a)                                  Subject to Licensee’s right to initiate a
Licensed Product recall pursuant to subparagraph (c) below, the Parties may by
mutual written agreement recall any quantity of Licensed Product at any time,
and Licensee will administer any such recall in the Territory.

 

(b)                                 If the Relevant Regulatory Authority
requires or otherwise initiates a recall of the Licensed Product for any reason
whatsoever, Licensee will immediately administer the recall.

 

(c)                                  The parties may submit a sample of the
Licensed Product to an Independent Analyst for a report.

 

The cost of the report of the Independent Analyst will be paid by the party
against which the report is unfavorable.

 

(d)                                 If an Independent Analyst finds that the
sole reason for the recall of the Licensed Product is the action or inaction of
Cellegy, then Cellegy will be liable for the cost of the recall and will
reimburse Licensee for all reasonable costs and expenses of such recall and will
provide replacement quantities of Licensed Product, free of charge.  If an
Independent Analyst finds that the sole reason for the recall of the Licensed
Product is the action or inaction of Licensee, then Licensee will be liable for
all such costs and expenses and will reimburse Cellegy for all reasonable costs
and expenses (and the cost of any replacement quantities of Licensed Product)
incurred by Cellegy in connection with such recall.  If an Independent Analyst
finds that the action or inaction of both Cellegy and Licensee were reasons for
the recall, then Cellegy and Licensee will each be responsible for one-half of
such costs of the recall unless the report of the Independent Analyst allocates
responsibility in a different proportion.

 

ARTICLE 12

PATENT RIGHTS

 

12.1                           No Ownership By Licensee.  Licensee shall not be
deemed by anything contained in this Agreement or done pursuant to it to acquire
any right, title or interest in or to the Cellegy Patent Rights or any patent
owned by or licensed to Cellegy now or hereafter covering or applicable to any
Licensed Product, nor in or to any invention or improvement, owned by Cellegy,
now or hereafter embodied in the Licensed Product, whether or not such invention
or improvement is patentable under the laws of any country.

 

12.2                           New Cellegy Inventions/Improvements to the
Licensed Product.  If Cellegy develops and commercially offers:

 

(a)                                  any improvements in terms of dosage, route
of administration or formulation of the Licensed Product for the same
indication; or

 

28

--------------------------------------------------------------------------------


 

(b)                                 any improvement in terms of dosage, route of
administration or formulation of any product derived from the Licensed Product
for the same indication; then such improvements shall be included within the
definition of Licensed Product herein at no additional costs to Licensee.

 

12.3                           Improvements by Licensee.  If, during the term of
this Agreement or within one (1) year after the date of its termination,
Licensee or any Sublicensee invents or designs any improved Licensed Product or
any associated method, apparatus, equipment or process related to or having
application to the Licensed Product, or makes an improvement thereon, whether or
not patented or patentable in any jurisdiction, Licensee shall make or cause a
prompt and full disclosure to Cellegy of such invention, design or improvement
(“Licensee Improvement”), and hereby irrevocably transfers, conveys and assigns
to Cellegy all of its right, title and interest therein.  Licensee shall execute
such documents, render such assistance, and take such other action as Cellegy
may reasonably request, at Cellegy’s expense, to apply for, register, perfect,
confirm, and protect Cellegy’s rights therein. Cellegy shall have the exclusive
right to apply for or register any patents or other proprietary protections with
respect thereto.  Such Licensee Improvements shall be licensed back from Cellegy
to Licensee as, and shall be deemed part of, the Licensed Product, at no
additional cost to Licensee.

 

ARTICLE 13

CELLEGY MARKS

 

13.1                   Use of Cellegy Marks by Licensee.  Licensee, its
Affiliates and Sublicensees will have the exclusive right to use Cellegy’s Mark
Tostrex in the Territory in connection with the importation, storage,
Development, promotion, marketing, distribution and sale of Licensed Product. In
such event, Licensee and its Affiliates (and Sublicensees) shall use Cellegy’s
Marks only in the form and manner prescribed by Cellegy.  In no event shall
Licensee use any of Cellegy’s Marks or any similar mark or term as part of its
business name.  Should Tostrex not be registered or registerable by Cellegy in
all countries of the Territory, then Cellegy may notify Licensee that one of the
other “Cellegy’s Marks” will be used; and if no such marks are registered or
registerable by Cellegy in all countries of the Territory, then Licensee may
propose an alternative trade mark/s for Cellegy’s approval, such approval not to
be unreasonably withheld or delayed Cellegy shall apply for and maintain such
alternative trade mark at Cellegy’s sole expense and such alternate trade mark
shall become a Cellegy Mark under the terms of this Agreement.

 

13.2                           Acknowledgment of Ownership.  Licensee
acknowledges that

 

(a)                                  Cellegy owns Cellegy’s Marks and all
goodwill associated with or symbolized by Cellegy’s Marks;

 

(b)                                 Licensee has no ownership right in or to any
of Cellegy’s Marks; and

 

(c)                                  Licensee shall acquire no ownership
interest in or to any of Cellegy’s Marks by virtue of this Agreement.  Licensee
shall do nothing inconsistent with Cellegy’s

 

29

--------------------------------------------------------------------------------


 

ownership of Cellegy’s Marks and related goodwill, shall not directly or
indirectly contest the validity of or Cellegy’s rights in the Cellegy Marks, and
agrees that all use of Cellegy’s Marks by Licensee shall inure to the benefit of
Cellegy.  Nothing in this Agreement shall be deemed to constitute or result in
an assignment of any of Cellegy’s Marks to Licensee or the creation of any
equitable or other interests therein.  Licensee shall not use any of Cellegy’s
Marks in any manner as a part of its business, corporate or trade name.

 

13.3                           Marking.  Licensee shall mark all advertising,
promotional or other materials created by it and bearing any of Cellegy’s Marks
(the “Licensee Material”) with such notices as Cellegy may reasonably require,
including, but not limited to, notices that Cellegy’s Marks are trademarks of
Cellegy and are being used with the permission of Cellegy.

 

13.4                           Registration.  Cellegy shall have the sole right
to take such action as it deems appropriate to obtain trademark registration in
the Territory for any of Cellegy’s Marks.  If it shall be necessary for Licensee
to be the applicant to effect any such registrations, Licensee shall cooperate
with Cellegy to effect any such registrations, and hereby does assign all of its
right, title and interest in and to each such application, and any resulting
registration, to Cellegy, and shall execute all papers and documents necessary
to effectuate or confirm any such assignment.  Licensee shall perform all
reasonable and necessary acts and execute all necessary documents to affect the
registration of Cellegy’s Marks as Cellegy may request, all at Cellegy’s sole
expense.  Licensee shall not obtain or attempt to obtain in the Territory, or
elsewhere, any right, title or interest, registration, or otherwise, in or to
Cellegy’s Marks, or any of them.  In the event that any such right, title or
interest should be obtained by Licensee in contravention hereof, Licensee shall
hold the same on behalf of Cellegy and shall transfer the same to Cellegy upon
request and without expense to Cellegy.

 

13.5                           Termination of Use.  Upon expiration or earlier
termination of this Agreement, Licensee shall cease using Cellegy’s Marks in any
manner, either similar or dissimilar to the use enumerated above.

 

13.6                           Trademarks.  Licensee further agrees not to use
any Cellegy marks in connection with any products other than the Licensed
Product.  Licensee also will include the appropriate trademark notices when
referring to any Licensed Product in advertising and promotional materials. 
Licensee covenants and warrants that Licensee’s use of Cellegy’s Marks or other
trademarks, trade names, logos and designations of Cellegy on any Licensed
Product, Licensed Product packaging or labels, or related materials that
Licensee or its Agents prepare or use will be in accordance with Cellegy’s
reasonable intellectual property policies in effect from time to time, including
but not limited to trademark usage and cooperative advertising policies. 
Licensee agrees not to attach any additional trademarks, trade names, logos or
designations to any Licensed Product except in compliance with such policies or
otherwise with Cellegy’s prior written consent, which shall not be unreasonably
delayed or withheld.  Licensee will include on each Licensed Product that it
distributes, and on all containers and storage media therefor, all trademark,
copyright and other notices of proprietary rights included by Cellegy on such
Licensed Product.  Licensee agrees not to alter, erase, deface or overprint any
such notice on anything provided by Cellegy.  Licensee also will include the
appropriate trademark notices when referring to any Licensed Product in
advertising and promotional materials.  Licensee shall

 

30

--------------------------------------------------------------------------------


 

submit to Cellegy for its prior written approval (which shall not be
unreasonably delayed or withheld) and before any use is made thereof,
representative samples of the initial Licensed Product, packages, containers,
and advertising or promotional materials bearing any of Cellegy’s Marks which
Licensee or its Sublicensees prepare, but need not seek prior approval for
subsequent uses of such materials that are in compliance with Cellegy’s
policies.  Licensee shall also submit to Cellegy for its prior written approval
(which shall not be unreasonably delayed or withheld) any such materials that
may not be consistent with Cellegy’s intellectual property policies in effect
from time to time, and Cellegy shall use all reasonable efforts to respond
promptly to give its approval or indicate the respects in which changes are
required in light of Cellegy’s policies.  Cellegy and Licensee shall cooperate
with each other and use reasonable efforts to protect the Cellegy Marks from
infringement by Third Parties.

 

ARTICLE 14

INFRINGEMENT; INDEMNIFICATION AND OTHER CLAIMS

 

14.1                           Infringement of Intellectual Property Rights.  In
the event Cellegy or Licensee have reason to believe that a Third Party may be
infringing or diluting, as the case may be, Intellectual Property Rights or
misappropriating the Licensed Product, such Party shall promptly notify the
other Party.  Cellegy may, in its discretion, elect to enforce the Intellectual
Property Rights through legal action or otherwise, and Licensee agrees to
reasonably cooperate with Cellegy in such enforcement subject to reimbursement
of its reasonable out-of-pocket expenses together with any reasonable attorneys
fees incurred in connection therewith.  In the event Cellegy elects not to
enforce the Patent Rights relating to the Licensed Product within sixty (60)
days after notice of the possible infringement or dilution, and Licensee can
demonstrate that the potential infringement or dilution is reasonably likely to
result in material lost sales of the Licensed Product within the applicable
country, then Licensee may institute a lawsuit or other such actions at its
expense to prevent continuation of such potential infringement or dilution, and
then (i) during the pendency of such action, Licensee shall be entitled to defer
the payment of 50% of the royalties due to Cellegy on Net Sales under
Section 8.4 in the relevant country or countries, with such deferred amount
being paid to Cellegy at the successful conclusion of such action, and (ii)
Licensee will retain all award, damages or compensation obtained by Licensee in
such suit, except that Cellegy shall receive a portion equivalent to the
royalties it would have received in accordance with the terms of this Agreement
as if such amount were Net Sales of Licensee.  Cellegy will provide reasonable
cooperation with respect to any lawsuit which Licensee may bring pursuant to
this Article, subject to reimbursement of its reasonable out-of-pocket expenses
and reasonable attorneys fees in connection therewith.  Licensee shall not enter
into any settlement or compromise of any such claim without the prior written
consent of Cellegy, which shall not be unreasonably delayed or withheld.

 

14.2                           Alleged Infringement of Third Party Intellectual
Property Rights.

 

(a)                                  If a claim or lawsuit is brought against
Licensee alleging infringment of any patent or infringement or dilution of any
trademark owned by a Third Party arising from Licensee’s importation, storage,
Development, promotion, marketing, distribution and saleof the Licensed Product
or use of proprietory rights, Licensee shall provide to Cellegy all information
in Licensee’s possession regarding such claim or lawsuit. Within a reasonable
time after

 

31

--------------------------------------------------------------------------------


 

receiving notice of such claim or lawsuit, but in any event within sixty (60)
days after receiving such notice, Cellegy shall advise Licensee of Cellegy’s
decision as what action it plans to take to dispose of such claim or defend such
lawsuit. 

 

(b)                                 If Cellegy elects not to dispose of such
claim or defend such lawsuit, Licensee may defend the claim or lawsuit. 
Licensee shall not enter into any settlement or compromise of any such claim or
lawsuit without the prior written consent of Cellegy, which shall not be
unreasonably delayed or withheld.  For the purpose of Licensee’s conduct of the
claim or defense, Cellegy shall furnish to Licensee such reasonable assistance
as Licensee may need and from time to time reasonably request.

 

14.3                           Product Liability Claims.  Licensee shall
immediately notify Cellegy in writing of any product liability claim or action
brought with respect to the Licensed Product based on alleged defects in the
manufacture or supply of the Licensed Product or other adverse claim regarding
the Licensed Product (a “Product Liability Claim”).  Upon receiving such written
notice, Cellegy shall assume and have sole control of the defense of any such
claim or action, including the power to conduct and conclude any and all
negotiations, compromises or settlements.  Licensee shall comply with all
reasonable requests from Cellegy for information, materials or assistance, with
respect to the conduct of such defense at Cellegy’s expense.  Cellegy shall be
responsible for payment of all claims, except those arising from the negligence
or willful default of Licensee, and all legal expenses and costs incurred in
that regard.  Nothing in this Article shall be construed as requiring Cellegy to
conduct and/or assume Licensee’s independent defense against any claim or
action, if such claim or action involves the independent conduct, acts or
omissions of Licensee for Product Liability Claims or actions brought with
respect to design or manufacturing defects in the Licensed Product.

 

14.4                           Notice from Licensee.  Licensee shall promptly
notify Cellegy of any potential or actual litigation or governmental activity in
the Territory relating to the Licensed Product or the business operations of
Licensee or Cellegy.  Licensee shall provide such notice within ten (10) days
from the time that Licensee learns of such litigation or activity.

 

14.5                           Indemnification. 

 

(a)                                  Cellegy assumes all risk of loss and
indemnifies and holds harmless Licensee, its Affiliates, Sublicensees and their
respective directors, officers and employees from and against any and all Loss
arising from or incidental to or relating to any claim, demand, lawsuit, action
or proceeding (a “Claim”) arising from or relating to:

 

(i)                                     any claim or lawsuit which relates to or
arises out of the alleged infringement by Licensee of any patent or trademark
owned by a Third Party to the extent that the alleged infringement relates to
actions covered by the Exclusive License granted to Licensee under Section 2.1
of this Agreement;

 

(ii)                                  the importation, storage, Development,
promotion, marketing, distribution or sale of the Licensed Product based on
action or inaction of Cellegy;

 

32

--------------------------------------------------------------------------------


 

(iii)                               a Product Liability Claim based on action or
inaction of Cellegy; or

 

(iv)                                any negligence or willful default of Cellegy
relating to the Licensed Product or this Agreement; or any breach by Cellegy of
any representation or warranty given in this Agreement.

 

(b)                                 Licensee assumes all risk of loss and
indemnifies and holds harmless Cellegy from all Loss arising from or incidental
to or relating to any claim, action or proceeding arising from or relating to:

 

(i)                                       the importation, storage, Development,
promotion, marketing, distribution, or sale, of the Licensed Product based on
action or inaction of Licensee, Affiliates, Sublicensees or their respective
directors, officers and employees (Licensee and such other Persons sometimes
referred to as “Licensee Indemnified Persons”);

 

(ii)                                    any Product Liability claim based on
action or inaction of any Licensee Indemnified Person;

 

(iii)                                 any breach by any Licensee Indemnified
Person of any representation or warranty given in this Agreement; any negligence
or willful default of any Licensee Indemnified Person relating to the Licensed
Product or this Agreement; or

 

(iv)                              any breach by Licensee of any representation
or warranty given in this Agreement.

 

(b)                                 Licensee shall give Cellegy written notice
(a “Notice of Claim”) promptly after Licensee becomes aware of the assertion,
whether orally or in writing, of a Claim brought by a Third Party (in each such
case, a “Third-Party Claim”) that may require indemnification pursuant to this
Agreement. Each Notice of Claim by a party hereunder will contain the following
information:

 

(i)                                     that the Person has incurred, paid or
accrued or, in good faith, believes it will have to incur, pay or accrue, Losses
and, if reasonably determinable at the time, a good faith estimate of the
aggregate amount of Losses arising from such Claim (which amount may be the
amount of damages claimed by a third party in the Claim); and

 

(ii)                                    A BRIEF DESCRIPTION, IN REASONABLE
DETAIL (TO THE EXTENT REASONABLY AVAILABLE TO THE PARTY), OF THE FACTS,
CIRCUMSTANCES OR EVENTS GIVING RISE TO THE ALLEGED LOSSES BASED ON THE PARTY’S
GOOD FAITH BELIEF THEREOF, INCLUDING THE IDENTITY AND ADDRESS OF ANY THIRD-PARTY
CLAIMANT AND COPIES OF ANY FORMAL DEMAND OR COMPLAINT, THE AMOUNT OF LOSSES, THE
DATE EACH SUCH ITEM WAS INCURRED, PAID OR ACCRUED, OR THE BASIS FOR SUCH
ANTICIPATED LIABILITY, AND THE SPECIFIC NATURE OF THE BREACH TO WHICH SUCH ITEM
IS RELATED.

 

33

--------------------------------------------------------------------------------


 

ARTICLE 15

CONFIDENTIALITY

 

15.1                           Treatment of Confidential Information.  Except as
otherwise provided in this Article 15, during the term of this Agreement and for
a period of five (5) years thereafter, Licensee and its Affiliates will retain
in confidence and use only for purposes of this Agreement any information, data,
and materials supplied by Cellegy or on behalf of Cellegy to Licensee and its
Affiliates under this Agreement, and Cellegy will retain in confidence and use
only for purposes of this Agreement any information, data, and materials
supplied by Licensee or on behalf of Licensee to Cellegy under this Agreement. 
For purposes of this Agreement, all such information and data which a party is
obligated to retain in confidence shall be called “Confidential Information.” 
For the avoidance of doubt, Cellegy Information shall constitute Confidential
Information of Cellegy.

 

15.2                           Right to Disclose.  To the extent it is
reasonably necessary or appropriate to fulfill its obligations or exercise its
rights under this Agreement or any rights which survive termination or
expiration hereof, Licensee may disclose Confidential Information to its
Affiliates, Sublicensees, consultants, outside contractors, clinical
investigators or other Third Parties on condition that such entities or persons
agree in writing (a) to keep the Confidential Information confidential for the
same time periods and to the same extent as Licensee is required to keep the
Confidential Information confidential and (b) to use the Confidential
Information only for such purposes as Licensee is entitled to use the
Confidential Information.  Each Party or its Affiliates or sublicensees may
disclose such Confidential Information to government or other regulatory
authorities to the extent that such disclosure (i) is reasonably necessary to
obtain Approvals; or (ii) is otherwise legally required.

 

15.3                           Release From Restrictions.  The foregoing
obligations in respect of disclosure and use of Confidential Information shall
not apply to any part of such Confidential Information that the non-disclosing
party, or its Affiliates (all collectively referred to as the “Receiving Party”)
can demonstrate by contemporaneously prepared written evidence: 

 

(a)                                  is or becomes part of the public domain
other than by acts of the Receiving Party in contravention of this Agreement;

 

(b)                                 is disclosed to the Receiving Party or its
Affiliates or Sublicensees by a Third Party, provided such Confidential
Information was not obtained by such Third Party directly or indirectly from the
other party under this Agreement;

 

(c)                                  prior to disclosure under this Agreement,
was already in the possession of the Receiving Party or its Affiliates or
Sublicensees, provided such Confidential Information was not obtained, directly
or indirectly, from the other party under this Agreement; or

 

(d)                                 results from research and development by
persons who have not had access to the disclosures made to Receiving Party under
this Agreement, including any information obtained through the testing,
manufacturing regulatory approval, or distribution of

 

34

--------------------------------------------------------------------------------


 

the Licensed Product, or other activities undertaken in connection with this
Agreement by the Receiving Party.

 

15.4                           Confidentiality of Agreement.  Except as
otherwise required by law or the terms of this Agreement or mutually agreed upon
by the Parties, each Party shall treat as confidential the terms, conditions and
existence of this Agreement, except that each Party may disclose such terms and
conditions and the existence of this Agreement to its Affiliates, sublicensees,
and shareholders to the extent required by the any corporate laws, and provided,
that each Party shall seek confidential treatment of the key business terms
contained in this Agreement, including but not limited to all payments owed
hereunder.  Upon the execution of this Agreement, the Parties shall draft a
joint press release, the text of such shall be mutually agreeable to each Party,
announcing the execution of the Agreement. 

 

15.5                           Return of Confidential Information.  Upon
termination of this Agreement with respect to the entire Territory, the Parties
and Affiliates and sublicensees shall return all Confidential Information of the
other Party, in their possession along with a certification that they no longer
possess any such Confidential Information. 

 

15.6                           Previous Confidentiality Agreements. 
Confidential information disclosed by either Party to the other Party or its
Affiliates prior to the Effective Date of this Agreement under any written
agreement executed by Cellegy and Licensee shall be treated as Confidential
Information under Section 15.1 notwithstanding expiration of such prior
Confidentiality Agreement.

 

ARTICLE 16
TERM; TERMINATION

 

16.1                           Term.  Unless terminated sooner pursuant to this
Article 16, this Agreement shall become effective as of the Effective Date and
shall continue in full force and effect in each country until the later of (i)
the date of expiration of the last to expire of Licensee’s obligation to make
royalty payments in a particular country, or (ii) ten years from the Launch
Date.  For countries in which none of Cellegy’s Patents are filed, the Agreement
shall terminate upon the date of the last to expire of Cellegy’s Patents in the
last applicable country. Such termination may be made with respect to one or
more countries of the Territory without affecting the rest of this Agreement or
the Exclusive License granted hereunder in any other country of the Territory. 

 

16.2                           Bilateral Termination Rights.  Either Party may
terminate this Agreement in whole or in part upon the occurrence of any of the
following: 

 

(a) The other Party becomes the subject of voluntary bankruptcy or insolvency
case; or

 

(b) The other Party becomes the subject of an involuntary bankruptcy or
insolvency case that is not dismissed within ninety (90) days; or

 

35

--------------------------------------------------------------------------------


 

[*] designates portions of this document that have been omitted pursuant to
request for confidential treatment filed separately with the Commission.

 

(c)                                  Upon or after the material breach of any
provision of this Agreement by the other Party, if such material breach is not
cured (if such default is capable of cure) within thirty (30) days after written
notice thereof to the Party in default.

 

16.3                            Cellegy’s Right to Terminate.

 

Cellegy may terminate this Agreement with immediate effect upon written notice
to Licensee if a Change in Control of Licensee shall occur, PROVIDED THAT this
shall not apply in the case whereby Licensee or its Affiliates undergoes an
initial public offering of its stock on a recognized stock exchange.  Subject to
the aforesaid provision, for purposes of this Article, a “Change in Control”
means (i) any reorganization, consolidation, merger, tender offer, purchase of
stock or similar transaction or series of related transactions (each, a
“combination transaction”) in which Licensee (or any direct or indirect parent
entity of Licensee (a “Parent”)) is a constituent corporation or is a party if,
as a result of such combination transaction, the voting securities of Licensee
(or any Parent) that are outstanding immediately before the consummation of such
combination transaction (other than any such securities that are held by an
“Acquiring Stockholder”, as defined below) do not represent, or are not
converted into, securities of the surviving corporation of such combination
transaction (or such surviving corporation’s parent or other Affiliate)  that,
immediately after the consummation of such combination transaction, together
possess at least a majority of the total voting power of all outstanding
securities of such surviving corporation (or its parent or other Affiliate, if
applicable) that are outstanding immediately after the consummation of such
combination transaction, including securities of such surviving corporation (or
its parent or other Affiliate, if applicable) that are held by the Acquiring
Stockholder; or (ii) a sale of all or substantially all of the assets or the
business of the Licensee  (or any Parent), if, and only if, in each of the above
cases, the acquiring entity (or its parent or other Affiliate) engages in the
development, distribution, or sale of Competing Licensed Products.  For purposes
of this Article, an “Acquiring Stockholder” means a stockholder or stockholders
of the Licensee (or any Parent) that (i) merges or combines with the Licensee
(or any Parent) in such combination transaction or (ii) owns or controls a
majority of another corporation that merges or combines with the Licensee (or
Parent) in such combination transaction.  Licensee agrees to use its
Commercially Reasonable and Diligent Efforts to notify Cellegy at least thirty
(30) days before any such Change in Control.

 

16.4                           Licensee’s Right to Terminate.  Licensee may
terminate this Agreement; (i) immediately on written notice on health or safety
grounds in relation to the Licensed Product; (ii) immediately on written notice
if Approval is not obtained by Cellegy in Sweden; (iii) immediately on written
notice if Approvals is not obtained, through no fault of Licensee, in all Major
European Countries within [*] of MRP being initiated; (iv) on one (1) year’s
written notice to Cellegy should it no longer be economically viable to market
the Licensed Product, based on Licensee’s reasonable opinion and determined on a
country by country basis; or (v) immediately upon written notice if a claim by
any Third Party that the Intellectual Property Rights infringe such Third
Party’s patent, trade mark, protected know-how or other intellectual property
right is made against Licensee and which either (A) prevents use of the Licensed
Product in any country of the Territory for a period of sixty (60) consecutive
days, or (B) is not being challenged by either Party pursuant to Article 14 in
relation to such country.

 

36

--------------------------------------------------------------------------------


 

16.5                           Rights Upon Termination or Expiration. 
Termination of this Agreement shall not extinguish debts and other obligations
created or arising between the Parties by virtue of contracts or arrangements
entered into hereunder before the effective date of termination of this
Agreement (the “Termination Date”).  Without limiting the generality of the
foregoing, upon and following the Termination Date:

 

(a)                                  Licensee shall not be relieved of its
obligation to (i) pay for Licensed Product delivered by Cellegy prior to the
Termination Date, or (ii) accept and pay for all Licensed Product covered by
orders received and accepted by Cellegy prior to the Termination Date.  Cellegy
shall be obligated to complete all orders received and accepted prior to the
Termination Date, provided that Cellegy receives reasonable assurance of
payment.  In each such case, Licensee shall be permitted to store, promote, sell
and distribute such Licensed Product as well as any Licensed Product in
Licensee’s inventory within the Territory, subject to the provisions of
paragraph (h) below and provided that Licensee shall not sell or otherwise
dispose any of the Licensed Product in bulk, in any non-customary manner or
otherwise circumvent its regular customers. 

 

(b)                                 Licensee shall cooperate with Cellegy to
allow for the orderly transfer of Approvals within the Territory to Cellegy or
its designee upon request and without expense to Cellegy.  Licensee shall
provide Cellegy with (i) full and immediate access to and copies of all
marketing and sales information and other materials pertaining to the Licensed
Product, including, without limitation, customer lists, past sales history and
Licensed Product pricing information, and (ii) any inventions or other materials
or rights required to be assigned to Cellegy pursuant to this Agreement. 
Notwithstanding any other term or provision of this Agreement, effective upon
the Termination Date, Licensee shall execute any documents that are necessary to
transfer to Cellegy, or Cellegy’s designee, all Approvals or intellectual
property which are then in the name of and/or held by Licensee and which relate
to the marketing or sale of the Licensed Product (the “Relevant Documents”).  In
the event that full Approvals for any Licensed Product in the Territory are not
completed before any transfer of operations pursuant to this Article, Licensee
shall also transfer to Cellegy or Cellegy’s designee, free of any charge, the
Cellegy Information and all the data submitted to the Relevant Regulatory
Authorities therefor.  At Cellegy’s request, Licensee shall authorize Cellegy’s
nominee, without any delay, to perform all the required activities in order to
obtain the transfer of such permits and registration rights.  If Licensee fails
to execute the Relevant Documents, it hereby appoints Cellegy as its agent and
authorizes Cellegy to act on its behalf, in order to execute all Relevant
Documents.  Licensee, its Affiliates and Sublicensees shall terminate any use of
the Cellegy Marks and shall, at Cellegy’s option, either destroy or return to
Cellegy at Licensee’s cost all literature, labels, or other materials,
incorporation or bearing same.

 

(c)                                  Each party shall cease to use any of the
other party’s Confidential Information relating to or in connection with its
continued business operations and shall promptly return or assign to the other
party any and all physical, written and descriptive matter (including all
reproductions and copies thereof) containing that party’s Confidential
Information, provided that each party may:

37

--------------------------------------------------------------------------------


 

(i)                                     provide one copy of the other party’s
Confidential Information to its legal advisers to be held by them solely for the
purpose of determining the scope of that party’s obligations under this clause;

 

(ii)                                  retain one copy of such of the other
party’s Confidential Information that is required by the Relevant Regulatory
Authorities in the Territory, to be retained by that party; and

 

(iii)                               retain any documents confidential to it
(including board papers, strategic plans and operational reviews) in which the
other party’s Confidential Information is incorporated, provided that such
confidential information shall continue to be treated as Confidential
Information hereunder.

 

(e)                                  Upon expiration or termination for any
reason, the obligations of confidentiality and use of Confidential Information
under Article 15 shall survive for the period provided therein;

 

(f)                                    Upon expiration or termination for any
reason, Articles 14 and 16 of this Agreement shall survive for the maximum
duration permitted by law;

 

(g)                                 Articles 5, 8 and 9 shall survive until all
outstanding payment obligations and reporting obligations of Licensee and its
Affiliates and Sublicensees have been fulfilled, and Sections 9.3 and 9.4 shall
survive for two years following the year in which such or expiration became
effective; and

 

(h)                                 Cellegy shall have the right to repurchase
all then-current inventory of the Licensed Product then in Licensee’s
possession, at the landed cost paid by Licensee for such inventory (including
delivery, insurance and any applicable import/export taxes paid thereon).

 

ARTICLE 17

REGISTRATION OF LICENSE; LIMITATION OF LIABILITY

 

17.1                           Registration.  Licensee may, at its expense,
register the exclusive license granted under this Agreement in any country of
the Territory where the government of such country would require one for use,
sale or distribution of the Licensed Product in such country and Cellegy shall
reasonably cooperate in such registration at Licensee’s expense.  Upon request
by Licensee, Cellegy agrees promptly to execute any “short form” licenses
developed in a form reasonably acceptable to both Licensee and Cellegy and
reasonably submitted to it by Licensee from time to time in order to effect the
foregoing registration in such country at no cost to Licensee.

 

17.2                           Limitation of Liability   NEITHER PARTY SHALL BE
LIABLE TO THE OTHER FOR ANY SPECIAL, INDIRECT, OR CONSEQUENTIAL DAMAGES, WHETHER
BASED ON BREACH OF CONTRACT, WARRANTY, TORT (INCLUDING NEGLIGENCE) OR OTHERWISE,
AND WHETHER OR NOT SUCH PARTY HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH
DAMAGE.  NOTHWITHSTANDING ANYTHING TO THE 

 

38

--------------------------------------------------------------------------------


 

CONTRARY, NEITHER PARTY SHALL BE LIABLE TO THE OTHER PARTY WITH RESPECT TO ANY
SUBJECT MATTER OF THIS AGREEMENT UNDER ANY CONTRACT, NEGLIGENCE, STRICT
LIABILITY OR OTHER LEGAL OR EQUITABLE THEORY FOR ANY AMOUNTS IN EXCESS OF THE
AMOUNTS RECEIVED BY CELLEGY FROM LICENSEE HEREUNDER.  THIS LIMITATION WILL APPLY
NOTWITHSTANDING ANY FAILURE OF ESSENTIAL PURPOSE OF ANY LIMITED REMEDY PROVIDED
HEREIN.

 

ARTICLE 18

GENERAL PROVISIONS

 

18.1                           Force Majeure.  Neither Party shall be held
liable or responsible to the other Party nor be deemed to have defaulted under
or breached this Agreement for failure or delay in fulfilling or performing any
term of this Agreement, other than an obligation to make payments hereunder,
when such failure or delay is caused by or results from fire, floods, embargoes,
government regulations, prohibitions or interventions, war, acts of war (whether
war be declared or not), insurrections, riots, civil commotions, strikes,
lockouts, acts of God or any other cause beyond the reasonable control of the
affected party to anticipate, prevent, avoid or mitigate (a “Force Majeure
Event”); provided, however, that any failure or delay in fulfilling a term of
this Agreement shall not be considered a result of a Force Majeure Event if it
arises from a failure of Licensee or Cellegy to comply with applicable laws and
regulations.  In the event of force majeure lasting more than sixty days (60)
days, the Parties agree to meet and discuss how this Agreement can be justly and
fairly implemented under the circumstances prevailing in such Country or
Countries and if the Parties are unable to agree upon how the Agreement can be
implemented then either Party may terminate the Agreement in relation to such
country or countries upon sixty (60) days written notice.

 

18.2                           Further Assurances.  Each Party to agrees to
perform such acts, execute such further instruments, documents or certificates,
and provide such cooperation in proceedings and actions as may be reasonably
requested by the other Party in order to carry out the intent and purpose of
this Agreement, including without limitation the registration or recordation of
the rights granted hereunder.

 

18.3                           Severability.  Both Parties hereby expressly
acknowledge and agree that it is the intention of neither party to violate any
public policy, statutory or common law, rules, regulations, treaty or decision
of any government agency or executive body thereof of any country or community
or association of countries and specifically agree that if any word, sentence,
paragraph, clause or combination thereof in this Agreement is found by a court
or executive body with judicial powers having jurisdiction over this Agreement
or any of the parties hereto in a final unappealed order, to be in violation of
any such provisions in any country or community or association of countries,
then in such event such words, sentences, paragraphs, clauses or combination
shall be inoperative in such country or community or association of countries
and the remainder of this Agreement shall remain binding upon the parties
hereto.

 

18.4                           Notices.  Any notice required or permitted to be
given hereunder shall be in writing and shall be deemed to have been properly
given if delivered in person, or by an

 

39

--------------------------------------------------------------------------------


 

[*] designates portions of this document that have been omitted pursuant to
request for confidential treatment filed separately with the Commission.

 

internationally recognized overnight courier, or by facsimile (and promptly
confirmed by overnight courier), to the addresses given below or such other
addresses as may be designated in writing by the parties from time to time
during the term of this Agreement.  Any notice sent by overnight courier as
aforesaid shall be deemed to have been given two (2) working days after sending.

 

 

In the case of Cellegy:

With a required copy to:

Cellegy Pharmaceuticals, Inc.

Weintraub Genshlea Chediak

349 Oyster Point Boulevard

Sproul

San Francisco, California 94080

400 Capitol Mall, 11th floor

Attention:  John Chandler

Sacramento, CA 95814

Telephone No.:(650) 616-2200

Attention: Kevin Kelso, Esq.

Facsimile No.:(650)616-2222

Telephone No.:(916) 558-6110

 

Facsimile No.:(916) 446-1611

In the case of Licensee:

 

Strakan International Limited

 

Buckholm Mill

 

Galashiels

 

TD 1 2HB, UK

 

Attention:  Mr. Andrew McLean,

 

Corporate Director

 

Telephone No.:44-1896-668060

 

Facsimile No.:44-1896-667061

 

 

18.5                           Assignment.  This Agreement may not be assigned
or otherwise transferred by either Party without the written consent of the
other Party; provided, however, that either Party may, without such consent,
assign this Agreement (i) in connection with the transfer or sale of all or
substantially all of its business related to this Agreement; or (ii) in the
event of the merger or consolidation of such Party with another corporation; or
(iii) to an Affiliate. Any permitted assignee shall assume all obligations of
its assignor under this Agreement.

 

18.6                           Amendment.  The parties hereto may amend, modify
or alter any of the provisions of this Agreement, but only by a written
instrument duly executed by both parties hereto. 

 

18.7                           Entire Agreement.  This Agreement contains the
entire understanding of the parties with respect to the subject matter hereof
and supersedes and replaces all previous negotiations, understandings and
representations whether written or oral including, but not limited to, the Heads
of Agreement dated [*] 2004 between the Parties and the Confidentiality
Agreement described at Section 15.6. This Agreement shall not be modified,
altered or amended except by a written document signed on behalf of and
delivered by both Parties.

 

18.8                           Waiver.  The failure of a party to enforce, at
any time or for any period, any of the provisions hereof shall not be construed
as a waiver of such provisions or of the rights of such party thereafter to
enforce each such provision.

 

40

--------------------------------------------------------------------------------


 

18.9                           No Implied Licenses.  Except as expressly and
specifically provided under this Agreement, the parties agree that neither party
is granted any implied rights to or under any of the other party’s current or
future patents, trade secrets, copyrights, moral rights, trade or service marks,
trade dress, or any other intellectual property rights.

 

18.10                     Injunctions.  The parties agree that any breach or
threatened breach by one party of the confidentiality provisions contained in
this Agreement may cause substantial harm to the other party that cannot be
remedied by monetary damages, and therefore each party agrees that either party
shall have the right to apply for equitable remedies, without bond, including
injunctions and repossession of Confidential Information, to abate actual or
threatened breaches of this Agreement.

 

18.11                     Independent Contractors.  The parties agree that the
relationship of Cellegy and Licensee established by this Agreement is that of
independent licensee and licensor.  Furthermore, the parties agree that this
Agreement does not, is not intended to, and shall not be construed to, establish
a partnership or joint venture, and nor shall this Agreement create or establish
an employment, agency or any other relationship.  Except as may be specifically
provided herein, neither party shall have any right, power or authority, nor
shall they represent themselves as having any authority to assume, create or
incur any expense, liability or obligation, express or implied, on behalf of the
other party, or otherwise act as an agent for the other party for any purpose.

 

18.12                     No Third Party Beneficiaries.  All rights, benefits
and remedies under this Agreement are solely intended for the benefit of Cellegy
and Licensee, and no Third Party shall have any rights whatsoever to (i) enforce
any obligation contained in this Agreement (ii) seek a benefit or remedy for any
breach of this Agreement, or (iii) take any other action relating to this
Agreement under any legal theory, including but not limited to, actions in
contract, tort (including but not limited to negligence, gross negligence and
strict liability), or as a defense, setoff or counterclaim to any action or
claim brought or made by the parties.

 

18.13                     Governing Law.  This Agreement shall be governed by
and construed in accordance with the laws of the State of California, exclusive
of its choice-of-law rules. 

 

18.14                     Resolution of Disputes.  All disputes arising out of
or related to the terms and conditions of this Agreement, or the breach thereof,
will be settled as follows.

 

(a)                                  If a dispute arises under this Agreement, a
representative of each party must, following whatever investigation each
considers appropriate, promptly discuss the dispute.

 

(b)                                 If the dispute is not resolved as a result
of the discussions in paragraph (a), either party may give written notice to the
other party requesting the commencement of negotiations in good faith.  The
notice shall: 

 

(i)                                     set out the issues in dispute and any
other relevant circumstances; and

 

41

--------------------------------------------------------------------------------


 

[*] designates portions of this document that have been omitted pursuant to
request for confidential treatment filed separately with the Commission.

 

(ii)                                  designate a senior representative with the
appropriate authority to negotiate the dispute.

 

(c)                                  Within ten (10) business days of receipt of
the notice referred to in paragraph (b) the recipient shall notify the other
party of a senior representative with similar authority to negotiate the dispute
and specify a reasonable time and place to meet within the following fourteen
business days.

 

(d)                                 The representatives must meet in accordance
with the notice referred to in paragraph (b) and, using all reasonable
endeavors, commence negotiations in good faith to resolve the dispute.

 

(e)                                  If the dispute is not resolved within
thirty (30) days of notification under paragraph (b), then the dispute shall be
settled by binding arbitration in San Francisco, California, in accordance with
the then existing rules of International Chamber of Commerce. In any arbitration
pursuant to this Section the award shall be rendered by a single arbiter if the
Parties agree to one or a majority of three (3) arbiters, one (1) of whom shall
be appointed by each Party and the third of whom shall be appointed by mutual
agreement of the two Party-appointed arbitrators. Either Party may initiate such
an arbitration by giving written notice to the other Party of such arbitration,
specifying, in reasonable detail, the dispute to be resolved thereby.  The
determination of the arbitrators with respect to any dispute will be conclusive
and binding on the Parties, and the arbitrators will have right to award
attorneys’ fees and costs, including but not limited to the costs of the
arbitration, to the prevailing Party.  Judgment upon the award rendered in any
arbitration may be entered in any court of competent jurisdiction in any
country.  The Parties agree to the exclusive jurisdiction and venue of any state
or federal court located in San Francisco, California for purposes of any action
arising out of or relating to this Agreement that is not subject to mandatory
arbitration, and agree that service of process in any such action may be made in
the manner provided for in this Agreement for the delivery of notices.

 

(f)                                    Neither Party shall be prevented from
applying to a court at any stage for urgent injunctive or other relief.

 

18.15                     Headings.  The Article and section headings contained
in this Agreement are for reference purposes only and shall not affect in any
way the meaning or interpretation of this Agreement.

 

18.16                     Counterparts.  This Agreement may be executed in any
number of counterparts, each of which shall be deemed an original but all of
which together shall constitute one and the same document.

 

18.17                     Late Payment.  If Licensee fails to pay to Cellegy any
amount when due, Licensee agrees to pay interest on the overdue balance at the
rate of the LIBOR rate (as quoted in the London edition of the Financial Times
and in effect from time to time) plus [*] of such rate or, if such rate exceeds
the maximum rate permitted by law, the maximum rate permitted by law.  Payments
received from Licensee when any overdue balance exists shall be applied first
against

 

42

--------------------------------------------------------------------------------


 

accrued interest.  Licensee shall pay all collection charges and expenses, and
including, but not limited to, attorneys’ fees, which are incurred by Cellegy in
connection with Cellegy’s collection of any amounts under or relating to this
Agreement, or otherwise in connection with the enforcement of this Agreement.

 

18.18                     Strakan Group Limited Guarantee.  Strakan Group
Limited, of which Licensee is a wholly-owned subsidiary, hereby guarantees the
performance of Licensee under this Agreement to the extent, and pursuant to the
terms of, the Guarantee attached hereto as Exhibit F.

 

[Remainder of this page intentionally left blank]

 

43

--------------------------------------------------------------------------------


 

IN WITNESS HEREOF, the parties have executed this Agreement as of the Effective
Date.

 

 

STRAKAN INTERNATIONAL LIMITED

CELLEGY PHARMACEUTICALS, INC.

 

 

 

 

By:

 

 

By:

 

 

 

 

 

 

 

Its:

 

 

Its:

 

 

 

 

STRAKAN GROUP LIMITED, only as to

 

 

 

Section 18.18 and the Guarantee

 

 

 

 

 

By

 

 

 

 

 

 

 

Its:

 

 

 

 

44

--------------------------------------------------------------------------------


 

[*] designates portions of this document that have been omitted pursuant to
request for confidential treatment filed separately with the Commission.

 

 

EXHIBIT A

LICENSED PRODUCT

 

[*] gram metered dosing canister.

 

A

--------------------------------------------------------------------------------


 

EXHIBIT B

COUNTRIES IN THE TERRITORY

 

 

TERRITORIES

1. Europe

Andorra

Albania

Austria

Belgium

Bosnia-Herzegovina

Bulgaria

Croatia

Cyprus

Czech Republic

Denmark

Estonia

Finland

France

Germany

Gibraltar

Greece

Hungary

Ireland

Italy

Latvia

Liechtenstein

Lithuania

Luxembourg

Republic of Macedonia

Malta

Monaco

Netherlands

Norway

Poland

Portugal

Romania

Slovak Republic

Slovenia

Spain

Sweden

Switzerland

United Kingdom

Republic of Yugoslavia

 

B

--------------------------------------------------------------------------------


 

[*] designates portions of this document that have been omitted pursuant to
request for confidential treatment filed separately with the Commission.

 

 

EXHIBIT C

MINIMUM SALES REQUIREMENTS

 

[*]

 

C

--------------------------------------------------------------------------------


 

EXHIBIT D

PATENTS RIGHTS

 

“Cellegy Patents”

 

 

WO 99/24041 – Entitled ‘Penetration enhancing and irritation reducing systems,
including improvements thereto, relating to the Licensed Product in the Field
and Territory.

 

 

Country

 

Application No.

 

Filing Date

 

Patent or
Publication No.

 

Issue/Pub Date

 

Status

 

Europe: AT, BE, CH, CY, DE, DK, ES, FI, FR, GB, GR, IE, IT, LU, MC, NL, PT, SE*

 

98956663.3

 

11/09/98

 

Pub. No.
EP 1030668A1

 

Pub. 8/30/00

 

Pending

 

Norway

 

20002422

 

11/09/98

 

TBD

 

TBD

 

Pending

 

 

 

 

 

 

 

 

 

 

 

 

 

PCT

 

PCT/US98/23750

 

11/09/98

 

WO 99/24041

 

5/20/99

 

National Phase

 

 

D

--------------------------------------------------------------------------------


 

EXHIBIT E

CELLEGY MARKS

 

Name

 

Status

 

Country

 

Registration
Date

 

Renewal

Tostrex

 

Registered as EU community mark

 

Austria

 

6/20/2003

 

1/21/2012

Tostrex

 

Registered as EU community mark

 

Belgium

 

6/20/2003

 

1/21/2012

Tostrex

 

Registered as EU community mark

 

Cyprus

 

6/20/2003

 

1/21/2012

Tostrex

 

Registered as EU community mark

 

Czech Republic

 

6/20/2003

 

1/21/2012

Tostrex

 

Registered as EU community mark

 

Denmark

 

6/20/2003

 

1/21/2012

Tostrex

 

Registered as EU community mark

 

Estonia

 

6/20/2003

 

1/21/2012

Tostrex

 

Registered as EU community mark

 

Finland

 

6/20/2003

 

1/21/2012

Tostrex

 

Registered as EU community mark

 

France

 

6/20/2003

 

1/21/2012

Tostrex

 

Registered as EU community mark

 

Germany

 

6/20/2003

 

1/21/2012

Tostrex

 

Registered as EU community mark

 

Greece

 

6/20/2003

 

1/21/2012

Tostrex

 

Registered as EU community mark

 

Hungary

 

6/20/2003

 

1/21/2012

Tostrex

 

Registered as EU community mark

 

Ireland

 

6/20/2003

 

1/21/2012

Tostrex

 

Registered as EU community mark

 

Italy

 

6/20/2003

 

1/21/2012

Tostrex

 

Registered as EU community mark

 

Latvia

 

6/20/2003

 

1/21/2012

Tostrex

 

Registered as EU community mark

 

Liechtenstein

 

6/20/2003

 

1/21/2012

Tostrex

 

Registered as EU community mark

 

Lithuania

 

6/20/2003

 

1/21/2012

Tostrex

 

Registered as EU community mark

 

Luxemburg

 

6/20/2003

 

1/21/2012

Tostrex

 

Registered as EU community mark

 

Malta

 

6/20/2003

 

1/21/2012

Tostrex

 

Registered as EU community mark

 

Netherlands

 

6/20/2003

 

1/21/2012

Tostrex

 

Registered as EU community mark

 

Norway

 

6/20/2003

 

1/21/2012

 

E-1

--------------------------------------------------------------------------------


 

Name

 

Status

 

Country

 

Registration
Date

 

Renewal

Tostrex

 

Registered as EU community mark

 

Poland

 

6/20/2003

 

1/21/2012

Tostrex

 

Registered as EU community mark

 

Portugal

 

6/20/2003

 

1/21/2012

Tostrex

 

Registered as EU community mark

 

Romania

 

6/20/2003

 

1/21/2012

Tostrex

 

Registered as EU community mark

 

Slovak Republic

 

6/20/2003

 

1/21/2012

Tostrex

 

Registered as EU community mark

 

Slovenia

 

6/20/2003

 

1/21/2012

Tostrex

 

Registered as EU community mark

 

Spain

 

6/20/2003

 

1/21/2012

Tostrex

 

Registered as EU community mark

 

Sweden

 

6/20/2003

 

1/21/2012

Tostrex

 

Registered as EU community mark

 

United Kingdom

 

6/20/2003

 

1/21/2012

 

 

 

 

 

 

 

 

 

Tostrex

 

Registered

 

Switzerland

 

1/22/2002

 

1/22/2012

Tostrex

 

No application pending

 

Andorra

 

—

 

—

Tostrex

 

No application pending

 

Albania

 

—

 

—

Tostrex

 

No application pending

 

Bosnia-Herzegovina

 

—

 

—

Tostrex

 

No application pending

 

Bulgaria

 

—

 

—

Tostrex

 

No application pending

 

Croatia

 

—

 

—

Tostrex

 

No application pending

 

Gibraltar

 

—

 

—

Tostrex

 

No application pending

 

Republic of Yugoslavia

 

—

 

—

Tostrex

 

No application pending

 

Republic of Macedonia

 

—

 

—

Tostrex

 

No application pending

 

Monaco

 

—

 

—

 

 

 

 

 

 

 

 

 

Name

 

Status

 

Country

 

Registration
Date

 

Renewal

Tostran

 

Registered as EU community mark

 

Austria

 

2/4/2004

 

5/102012

Tostran

 

Registered as EU community mark

 

Belgium

 

2/4/2004

 

5/102012

 

E-2

--------------------------------------------------------------------------------


 

Tostran

 

Registered as EU community mark

 

Cyprus

 

2/4/2004

 

5/102012

Tostran

 

Registered as EU community mark

 

Czech Republic

 

2/4/2004

 

5/102012

Tostran

 

Registered as EU community mark

 

Denmark

 

2/4/2004

 

5/102012

Tostran

 

Registered as EU community mark

 

Estonia

 

2/4/2004

 

5/102012

Tostran

 

Registered as EU community mark

 

Finland

 

2/4/2004

 

5/102012

Tostran

 

Registered as EU community mark

 

France

 

2/4/2004

 

5/102012

Tostran

 

Registered as EU community mark

 

Germany

 

2/4/2004

 

5/102012

Tostran

 

Registered as EU community mark

 

Greece

 

2/4/2004

 

5/102012

Tostran

 

Registered as EU community mark

 

Hungary

 

2/4/2004

 

5/102012

Tostran

 

Registered as EU community mark

 

Ireland

 

2/4/2004

 

5/102012

Tostran

 

Registered as EU community mark

 

Italy

 

2/4/2004

 

5/102012

Tostran

 

Registered as EU community mark

 

Latvia

 

2/4/2004

 

5/102012

Tostran

 

Registered as EU community mark

 

Liechtenstein

 

2/4/2004

 

5/102012

Tostran

 

Registered as EU community mark

 

Lithuania

 

2/4/2004

 

5/102012

Tostran

 

Registered as EU community mark

 

Luxemburg

 

2/4/2004

 

5/102012

Tostran

 

Registered as EU community mark

 

Malta

 

2/4/2004

 

5/102012

Tostran

 

Registered as EU community mark

 

Netherlands

 

2/4/2004

 

5/102012

Tostran

 

Registered as EU community mark

 

Norway

 

2/4/2004

 

5/102012

Tostran

 

Registered as EU community mark

 

Poland

 

2/4/2004

 

5/102012

Tostran

 

Registered as EU community mark

 

Portugal

 

2/4/2004

 

5/102012

Tostran

 

Registered as EU community mark

 

Romania

 

2/4/2004

 

5/102012

Tostran

 

Registered as EU community mark

 

Slovak Republic

 

2/4/2004

 

5/102012

Tostran

 

Registered as EU community mark

 

Slovenia

 

2/4/2004

 

5/102012

 

E-3

--------------------------------------------------------------------------------


 

Tostran

 

Registered as EU community mark

 

Spain

 

2/4/2004

 

5/102012

Tostran

 

Registered as EU community mark

 

Sweden

 

2/4/2004

 

5/102012

Tostran

 

Registered as EU community mark

 

United Kingdom

 

2/4/2004

 

5/102012

 

 

 

 

 

 

 

 

 

Tostran

 

Registered

 

Switzerland

 

9/3/2002

 

5/3/2012

Tostran

 

No application pending

 

Andorra

 

—

 

—

Tostran

 

No application pending

 

Albania

 

—

 

—

Tostran

 

No application pending

 

Bosnia-Herzegovina

 

—

 

—

Tostran

 

No application pending

 

Bulgaria

 

—

 

—

Tostran

 

No application pending

 

Croatia

 

—

 

—

Tostran

 

No application pending

 

Gibraltar

 

—

 

—

Tostran

 

No application pending

 

Republic of Yugoslavia

 

—

 

—

Tostran

 

No application pending

 

Republic of Macedonia

 

—

 

—

Tostran

 

No application pending

 

Monaco

 

—

 

—

 

 

 

 

 

 

 

 

 

Name

 

Status

 

Country

 

Registration
Date

 

Renewal

Fortigel

 

Pending approval

 

Austria

 

4/28/2003

 

Unknown

Fortigel

 

Pending approval

 

Belgium

 

4/28/2003

 

Unknown

Fortigel

 

Pending approval

 

Cyprus

 

4/28/2003

 

Unknown

Fortigel

 

Pending approval

 

Czech Republic

 

4/28/2003

 

Unknown

Fortigel

 

Pending approval

 

Denmark

 

4/28/2003

 

Unknown

Fortigel

 

Pending approval

 

Estonia

 

4/28/2003

 

Unknown

Fortigel

 

Pending approval

 

Finland

 

4/28/2003

 

Unknown

Fortigel

 

Pending approval

 

France

 

4/28/2003

 

Unknown

Fortigel

 

Pending approval

 

Germany

 

4/28/2003

 

Unknown

 

E-4

--------------------------------------------------------------------------------


 

Fortigel

 

Pending approval

 

Greece

 

4/28/2003

 

Unknown

Fortigel

 

Pending approval

 

Hungary

 

4/28/2003

 

Unknown

Fortigel

 

Pending approval

 

Ireland

 

4/28/2003

 

Unknown

Fortigel

 

Pending approval

 

Italy

 

4/28/2003

 

Unknown

Fortigel

 

Pending approval

 

Latvia

 

4/28/2003

 

Unknown

Fortigel

 

Pending approval

 

Liechtenstein

 

4/28/2003

 

Unknown

Fortigel

 

Pending approval

 

Lithuania

 

4/28/2003

 

Unknown

Fortigel

 

Pending approval

 

Luxemburg

 

4/28/2003

 

Unknown

Fortigel

 

Pending approval

 

Malta

 

4/28/2003

 

Unknown

Fortigel

 

Pending approval

 

Netherlands

 

4/28/2003

 

Unknown

Fortigel

 

Pending approval

 

Norway

 

4/28/2003

 

Unknown

Fortigel

 

Pending approval

 

Poland

 

4/28/2003

 

Unknown

Fortigel

 

Pending approval

 

Portugal

 

4/28/2003

 

Unknown

Fortigel

 

Pending approval

 

Romania

 

4/28/2003

 

Unknown

Fortigel

 

Pending approval

 

Slovak Republic

 

4/28/2003

 

Unknown

Fortigel

 

Pending approval

 

Slovenia

 

4/28/2003

 

Unknown

Fortigel

 

Pending approval

 

Spain

 

4/28/2003

 

Unknown

Fortigel

 

Pending approval

 

Sweden

 

4/28/2003

 

Unknown

Fortigel

 

Pending approval

 

United Kingdom

 

4/28/2003

 

Unknown

 

 

 

 

 

 

 

 

 

Fortigel

 

No application pending

 

Switzerland

 

—

 

—

Fortigel

 

No application pending

 

Andorra

 

—

 

—

Fortigel

 

No application pending

 

Albania

 

—

 

—

Fortigel

 

No application pending

 

Bosnia-Herzegovina

 

—

 

—

Fortigel

 

No application pending

 

Bulgaria

 

—

 

—

Fortigel

 

No application pending

 

Croatia

 

—

 

—

 

E-5

--------------------------------------------------------------------------------


 

Fortigel

 

No application pending

 

Gibraltar

 

—

 

—

Fortigel

 

No application pending

 

Republic of Yugoslavia

 

—

 

—

Fortigel

 

No application pending

 

Republic of Macedonia

 

—

 

—

Fortigel

 

No application pending

 

Monaco

 

—

 

—

 

E-6

--------------------------------------------------------------------------------


 

EXHIBIT F

STRAKAN GROUP LIMITED GUARANTEE

 

Strakan Group Limited (“Group”) hereby unconditionally guarantees and undertakes
to Cellegy that Licensee will duly and punctually observe and perform all the
undertakings, covenants and obligations of Licensee under this Agreement
(including the payment of any damages becoming due to Cellegy as a result of any
breach by Licensee of such undertakings, covenants and obligations) and under
any agreements between the Parties (or any of them) which are expressly
supplemental to this Agreement or which this Agreement requires to be executed
(the “Obligations”) to the intent that if Licensee shall fail for whatever
reason so to observe and perform any Obligations, Group shall be liable to
perform the same in all respects as if Group was the party principally bound
thereby in place of Licensee on demand from Cellegy.

 

F

--------------------------------------------------------------------------------